UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number :811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011 – November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund > For the 12 months ended November 30, 2012, Vanguard California Tax-Exempt Money Market Fund returned 0.03%, a consequence of the Federal Reserve’s low-interest-rate policy. > Investor Shares of Vanguard California Intermediate-Term Tax-Exempt Fund returned 10.14%, well ahead of the return of the fund’s benchmark index and the average result for its peers. > For Vanguard California Long-Term Tax-Exempt Fund, Investor Shares returned 13.20%, outpacing the result for the fund’s benchmark index but lagging the average return of peer-group funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 10 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 32 California Long-Term Tax-Exempt Fund. 75 About Your Fund’s Expenses. 105 Glossary. 107 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.03% 0.05% 0.03% 0.00% 0.03% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.46% 2.50 % 3.52% 6.62% 10.14% Admiral™ Shares 1.54 2.64 3.61 6.62 10.23 Barclays Municipal California Intermediate Bond Index 9.08 California Intermediate Municipal Debt Funds Average 8.35 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.10% 3.60 % 4.30% 8.90% 13.20% Admiral Shares 2.18 3.74 4.39 8.90 13.29 Barclays CA Municipal Bond Index 11.80 California Municipal Debt Funds Average 14.50 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Vanguard California Intermediate-Term Tax-Exempt Fund returned 10.14% for Investor Shares and 10.23% for Admiral Shares for the 12 months ended November 30, 2012. Over the same period, Vanguard California Long-Term Tax-Exempt Fund returned 13.20% for Investor Shares and 13.29% for Admiral Shares. Both funds exceeded the returns of their benchmark indexes by more than 1 percentage point. The Intermediate-Term Fund outpaced the average return of its peers by almost 2 percentage points. The Long-Term Fund lagged its peers’ average return by more than 1 percentage point, in part because the maturity and credit quality of its holdings were more conservative. Both funds performed strongly from a historical perspective, but keep in mind that, for reasons I’ll discuss later in this letter, we anticipate a more challenging environment in coming years for investors in both municipal and taxable bonds. The California Tax-Exempt Money Market Fund, meanwhile, returned 0.03% for the period as short-term interest rates hovered just above zero. As demand for municipal bonds drove prices higher, yields fell. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Intermediate-Term Fund dropped to 1.46% 2 as of November 30, 2012, from 2.63% a year earlier. For Investor Shares of the Long-Term Fund, the yield fell to 2.10% from 3.42%. The 7-day SEC yield of the Money Market Fund, which invests in short-term securities, inched up to 0.03% as of November 30, 2012, from 0.01% 12 months earlier. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, 2012, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. Municipal bonds performed more robustly, with returns of about 10%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 As it has since late 2008, the Federal Reserve held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long-term inflation outlook remains about 2% or less. Based on current Fed projections, short-term interest rates are expected to remain near zero into 2015. Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double-digit gains. U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.17% — 0.29% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.82 California Long-Term Tax-Exempt Fund 0.20 0.12 0.98 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.15%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near-term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending and tax policy options, and such attention could prove a first step to a long-term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Investors’ search for yield helped boost muni returns California has struggled with many of the same postrecession economic challenges facing the rest of the country. As the chart on page 6 illustrates, total state tax collection for the states rebounded from recession lows, but the pace of growth has Total Returns Ten Years Ended November 30, 2012 Average Annual Return California Tax-Exempt Money Market Fund 1.36 % California Tax-Exempt Money Market Funds Average 1.06 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. California Intermediate-Term Tax-Exempt Fund Investor Shares 4.61 % Barclays Municipal California Intermediate Bond Index 5.43 California Intermediate Municipal Debt Funds Average 3.96 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. California Long-Term Tax-Exempt Fund Investor Shares 5.11 % Barclays CA Municipal Bond Index 5.61 California Municipal Debt Funds Average 4.82 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 been trending down in recent quarters, and California has fared even worse because of a sharp drop in corporate income tax revenues. And California’s payrolls, though rising at a good clip lately, remain well below prerecession levels; that depresses revenues from personal income and sales taxes. The November 6 passage by California voters of two tax measures, Propositions 30 and 39, was a step toward addressing some of the state’s fiscal challenges. On the cost side, shrinking revenues and increasing pension obligations left the state and local governments with little appetite to take on new capital projects. Many did, however, strengthen their finances by refinancing debt at today’s exceptionally low interest rates. As a result, total California tax-exempt bond issuance rose for the 12-month period, but much of it represented refinancing activity. Investment insight An unclear revenue picture keeps state issuers cautious After a steep falloff associated with the financial crisis, tax revenue for the states rebounded. But the pace of recovery for many states has slowed, and collections in California have actually fallen. The difficult revenue picture has generally produced austerity budgets, and state governments have become selective in the bonds they issue to finance capital improvements and general spending. Year-over-year percentage change (rolling four quarters) in tax collections Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. Overall demand for municipal bonds ran high, despite the fiscal challenges facing California’s state and local governments and the headline-grabbing news of some defaults. Part of the reason was limited new supply (described in the Advisor’s Report that follows this letter). Muni returns were also attractive compared with those of U.S. Treasury bonds. Bonds with longer maturities were especially in favor with yield-hungry investors, despite the potential for sharp price declines should interest rates rise. The same was true for bonds with lower credit ratings—again, despite the potential for sharp price declines should investors rein in their tolerance for risk. The tilt of the California Intermediate-Term and Long-Term Tax-Exempt Funds toward longer-maturity and lower-quality, investment-grade bonds boosted their performance. So, too, did their holdings in essential-service bonds. Such bonds, which typically finance projects such as water and sewer facilities, benefit from an income stream dedicated to servicing debt and are less affected by economic cycles or general tax revenues. Security selection added to the funds’ relative performance. Over the decade, the funds have surpassed their peers In March, we changed the benchmarks for the California Intermediate-Term and Long-Term Tax-Exempt Funds from national indexes to state-specific ones. For the ten years ended November 30, 2012, the Intermediate-Term Fund returned 4.61% and the Long-Term Fund 5.11% for Investor Shares—a step or two behind the returns of their benchmarks. Although we keep an eye on benchmark indexes, our most important measure of relative success is how a fund performs compared with peers operating in the same market. Over the past ten years, all three funds have delivered on our expectations of superior performance. The California Tax-Exempt Money Market Fund’s average annual return of 1.36% as of November 30, 2012, was 0.30 percentage point ahead of the average annual return of its peer group. The average annual return of the Intermediate-Term Fund (4.61%) exceeded that of its peers by 0.65 percentage point, and the average annual return of the Long-Term Fund (5.11%) exceeded that of its peers by 0.29 percentage point. The results reflect the skilled management of the funds’ investment advisor, Vanguard Fixed Income Group. Our funds’ low cost profile helped as well. Tuning out the “noise” is always a good practice Municipal bonds have made headlines periodically since the financial crisis, with a handful of issuers filing for bankruptcy protection. But headlines can be flashier than the underlying reality. Such 7 defaults aren’t necessarily unusual, but they represent only a tiny fraction of the dollar amount of the overall muni market (and typically occur among the types of bonds we steer away from). Moreover, state and municipal debt burdens remain manageable relative to the size of their economies—and the last thing that issuers want is to default and have the door to the muni market closed to them by investors shunning future bond issues. At Vanguard, our seasoned team of credit analysts continually monitors the underlying realities of the municipal bond market, independent of the hubbub generated by instant reactions to events or decisions made by credit-rating agencies. Our analysts conduct in-depth reviews of securities we’re considering purchasing, and they keep an eye on changes in the credit quality of those already in our portfolios. Returns from bonds, both municipal and taxable, have been impressive of late. But, as I mentioned, with current interest rates at very low levels, we anticipate that future bond returns will be lower. I point this out to help set realistic expectations, not to encourage you to abandon a sensible bond allocation. Bonds have an important role to play in a portfolio because of the divers i fication benefits they provide. Stepping back from the latest headlines or the latest returns and gaining some perspective before making a decision is a good practice for any investor, in any environment. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 14, 2012 Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.18 $11.92 $0.379 $0.000 Admiral Shares 11.18 11.92 0.388 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $11.24 $12.24 $0.459 $0.000 Admiral Shares 11.24 12.24 0.468 0.000 9 Advisor’s Report For the fiscal year ended November 30, 2012, Vanguard California Tax-Exempt Money Market Fund returned 0.03%, compared with an average return of 0.00% for peer-group funds. Vanguard California Intermediate-Term Tax-Exempt Fund returned 10.14% for Investor Shares and 10.23% for Admiral Shares, outpacing both the 9.08% return of its benchmark, the Barclays Municipal California Intermediate Bond Index, and the 8.35% average return of its peers. Vanguard California Long-Term Tax-Exempt Fund returned 13.20% for Investor Shares and 13.29% for Admiral Shares, surpassing the 11.80% return of its benchmark, the Barclays California Municipal Bond Index, but lagging the 14.50% average return of its peers. The investment environment The period was marked by another round of untraditional Federal Reserve strategies aimed at lowering interest rates and spurring economic growth. Shortly before the fiscal year began, the Fed launched “Operation Twist,” its attempt to reduce longer-term interest rates by purchasing Treasury bonds. The program was extended during the year, and the Fed added another bond-buying program that aims to lower mortgage rates. (Throughout the period, the Fed maintained a three-year-old policy that has kept short-term yields, including those of securities purchased by Vanguard California Tax-Exempt Money Market Fund, anchored at historic lows.) Then, shortly after the fiscal Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2011 2012 2 years 0.42% 0.30% 5 years 1.12 0.64 10 years 2.22 1.47 30 years 3.84 2.47 Source: Vanguard. 10 year ended, the central bank said it would tie its monetary program to specific levels of employment improvement—an announcement aimed at making Fed decisions more transparent than they had been historically. In addition to lowering longer-term yields generally, the impact of the Fed’s policies can be seen in the “flattening” of the yield curve—the spectrum of yields from lowest to highest. For example, yields of 30-year municipal bonds declined during the fiscal year by 1.37 percentage points to 2.47%, and those of 10-year bonds declined by 0.75 percentage point to 1.47%. The slide in yields helped boost bond prices and returns (prices and yields move in opposite directions). California state and local governments have taken advantage of the lower interest rates to issue refunding bonds, which are designed to reduce debt costs. Nationally, even though about 20% more bonds were issued in fiscal 2012 than in fiscal 2011 (in California the increase was lower, at almost 9%), about 60% of these were earmarked for refunding, the highest ratio in at least 15 years. By contrast, bonds to finance new and upgraded infrastructure projects were issued more selectively by California and other states as they wrestled with the effect on their budgets of the recession’s continuing legacy. State and local governments typically lag in recovering from recessions, as taxes from revived levels of income begin percolating through the system. But the depth of the Great Recession, the tribulations of the housing market, and the weaker-than- hoped-for pace of the national economic recovery have extended the lag. This has been true for California. Overall, however, the state has been recovering from its 2009 low point somewhat faster than the nation has as a whole, according to an index of state economic conditions published by the Federal Reserve Bank of Philadelphia. California’s economy grew by 8.1% from November 2009 through November 2012, compared with 7.6% for the national economy over the same period. Management of the funds The strength of the California municipal bond market stemmed from several factors. The decline in yields helped boost prices and fund returns. So did a shortage of new issues compared with the supply of maturing bonds and other redemptions. Such a period of “net negative supply” made it challenging for us to execute our strategy, given how selective we are about the bonds we add to our portfolios. The reduced supply met strong demand from investors, who were more comfortable with munis this year after many were spooked by unwarranted fears of systemwide problems in late 2010 and early 2011. In a scramble for yield as the Fed continued pushing interest rates downward, many investors favored longer-term and high-yield bonds, which provide more yield to compensate for their greater interest rate and credit risks. The relative valuation of municipal bonds was also attractive. Yields of 10-year munis, for example, stood roughly on a par with those of 10-year Treasuries; historically, their average annual yield has been about 85% 11 of the yield for comparable Treasuries. Uncertainty over government tax policy also whetted investor demand. The bond funds surpassed their benchmark indexes through careful bond selection—the product of a team effort by portfolio managers, traders, and credit analysts. The role of credit analysts, always important at Vanguard, has grown in significance as state and local governments have struggled in the recession’s aftermath. In extreme examples of those struggles, two California cities, San Bernardino and Stockton, challenged by sizable pension and other obligations and the decline in revenues due to the fall in real estate prices, filed for bankruptcy protection. It’s important to keep in mind, however, that events like those, in California or elsewhere, are isolated. The performance of Vanguard California Long-Term Tax-Exempt Fund was helped by a focus on bonds with maturities at the longer end of its investable universe, a tilt toward lower-quality bonds (as of November 30, about 43% of the portfolio was rated A or BBB; about 55% was rated higher), and a slightly longer duration aimed at taking advantage of declining interest rates (duration measures the sensitivity of a bond’s price to changes in interest rates). For the Intermediate-Term Fund, major drivers of performance were a focus on bonds with maturities of 10 to 15 years and an emphasis on lower-quality securities (as of November 30, almost 40% of the portfolio was rated A or lower; 60% was rated higher). An underweight position in pre-refunded and escrowed-to-maturity bonds helped. These are bonds that are retired and replaced by newly issued lower-interest-rate bonds whose proceeds have been temporarily invested in Treasury securities. The immediate outlook for California bonds improved (and the bonds immediately rallied) with the November 6 passage by state voters of Proposition 30, which raises $6 billion through temporary increases in wealthier individuals’ income taxes and in the sales tax, and Proposition 39, a more modest corporate tax measure. These offer the potential for the state to end its fiscal year without a deficit for the first time in five years. Proposition 30’s goal of averting major cuts in education spending reinforced our strategy of investing during the year in general-obligation bonds issued by school districts. We believed the market had overly discounted their value despite their structural protections. James M. D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 21, 2012 12 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2012 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.03% Average Weighted Maturity 44 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.03% 0.55% 1.36% $11,449 ••••• California Tax-Exempt Money Market Funds Average 0.00 0.40 1.06 11,116 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.91% 0.54% 2004 1.05 0.60 2005 2.17 1.70 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 7-day SEC yield (11/30/2012): 0.03% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.02% 0.67% 1.38% 15 California Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.1%) California (99.0%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.160% 12/7/12 LOC 2,600 2,600 ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.180% 12/7/12 LOC 16,880 16,880 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.140% 12/7/12 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.150% 12/7/12 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Marin Country Day School) VRDO 0.140% 12/7/12 LOC 22,175 22,175 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.200% 12/7/12 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.190% 12/7/12 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.300% 1/23/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.170% 12/7/12 43,640 43,640 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.220% 12/7/12 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.130% 12/7/12 LOC 22,000 22,000 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.160% 12/7/12 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.130% 12/7/12 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.180% 1/15/13 12,050 12,050 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.150% 12/7/12 14,000 14,000 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.190% 12/7/12 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.210% 5/3/13 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.300% 8/8/13 37,140 37,140 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.160% 12/7/12 4,445 4,445 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.190% 12/7/12 7,640 7,640 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.260% 5/9/13 15,035 15,035 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.160% 12/7/12 14,800 14,800 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.170% 12/7/12 4,135 4,135 1 California GO TOB VRDO 0.180% 12/3/12 25,500 25,500 California GO VRDO 0.160% 12/3/12 LOC 11,525 11,525 California GO VRDO 0.150% 12/7/12 LOC 6,000 6,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.160% 12/7/12 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.150% 12/7/12 LOC 21,700 21,700 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.150% 12/7/12 LOC 16,000 16,000 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.200% 1/2/13 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.150% 12/7/12 60,500 60,500 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.130% 12/7/12 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.150% 12/7/12 LOC 4,200 4,200 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.150% 12/7/12 (13) 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.180% 12/7/12 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 12/7/12 LOC 32,510 32,510 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 12/7/12 LOC 22,200 22,200 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 12/7/12 LOC 10,300 10,300 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.170% 12/7/12 LOC 8,400 8,400 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.150% 12/7/12 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.140% 12/3/12 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 12/7/12 LOC 8,665 8,665 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 12/3/12 (ETM) 49,380 49,380 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.150% 12/7/12 LOC 22,800 22,800 California Infrastructure & Economic Development Bank Revenue (Clean Water Revolving Fund) 3.000% 10/1/13 13,000 13,302 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.270% 12/7/12 LOC 6,200 6,200 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.220% 12/7/12 LOC 5,425 5,425 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.190% 12/3/12 LOC 37,750 37,750 1 California Public Works Board Lease Revenue (Regents of The University of California) TOB VRDO 0.190% 12/7/12 6,655 6,655 California RAN 2.500% 6/20/13 58,000 58,659 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.150% 12/7/12 102,820 102,820 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.220% 12/7/12 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.150% 12/7/12 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.150% 12/7/12 LOC 8,545 8,545 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.160% 12/7/12 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.150% 12/7/12 LOC 9,150 9,150 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.160% 12/7/12 13,700 13,700 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.160% 12/7/12 LOC 32,700 32,700 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) VRDO 0.140% 12/7/12 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.160% 12/7/12 35,274 35,274 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.160% 12/7/12 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.170% 12/7/12 LOC 23,280 23,280 1 Central Basin Municipal Water District California COP TOB VRDO 0.220% 12/7/12 (4) 7,500 7,500 1 Cerritos CA Community College District GO TOB VRDO 0.170% 12/7/12 7,845 7,845 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.190% 12/7/12 6,000 6,000 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.300% 12/7/12 8,725 8,725 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.140% 12/7/12 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOB VRDO 0.250% 12/7/12 5,200 5,200 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.220% 6/17/13 15,000 15,000 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.160% 12/7/12 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.140% 12/7/12 LOC 47,200 47,200 1 Desert CA Community College District GO TOB VRDO 0.160% 12/7/12 22,000 22,000 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.160% 2/1/13 23,435 23,435 East Bay CA Municipal Utility District Water System Revenue 2.000% 6/1/13 18,625 18,793 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 6/9/13 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 6/15/13 1,500 1,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 7/12/13 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 7/12/13 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 7/29/13 16,600 16,600 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 7/29/13 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 8/2/13 26,300 26,300 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 8/4/13 12,200 12,200 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.160% 12/3/12 11,800 11,800 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.170% 3/1/13 12,900 12,900 East Bay CA Municipal Utility District Water System Revenue PUT 0.160% 12/3/13 11,000 11,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.150% 12/7/12 4,300 4,300 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.170% 12/7/12 1,590 1,590 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.180% 7/19/13 14,000 14,000 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.190% 12/7/12 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.190% 12/7/12 LOC 4,250 4,250 Freemont CA Union High School District TRAN 1.500% 6/28/13 10,500 10,576 Fremont CA COP VRDO 0.140% 12/7/12 LOC 8,945 8,945 Fremont CA COP VRDO 0.160% 12/7/12 LOC 5,000 5,000 1 Fresno CA Unified School District Revenue TOB VRDO 0.190% 12/7/12 8,960 8,960 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.170% 12/7/12 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.190% 12/7/12 10,200 10,200 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.150% 12/3/12 LOC 4,916 4,916 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.150% 12/3/12 LOC 2,654 2,654 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.150% 12/3/12 LOC 6,472 6,472 2 Irvine CA Ranch Water District Revenue PUT 0.150% 3/1/13 9,700 9,700 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.150% 12/3/12 LOC 21,900 21,900 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.150% 12/3/12 LOC 22,045 22,045 Kern County CA TRAN 2.500% 6/28/13 25,000 25,325 Livermore CA COP VRDO 0.160% 12/7/12 LOC 13,515 13,515 Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.190% 12/7/12 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.370% 12/7/12 15,740 15,740 Los Altos CA Union High School District TRAN 1.500% 6/28/13 5,500 5,540 1 Los Angeles CA Community College District GO TOB VRDO 0.150% 12/7/12 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.190% 12/7/12 9,575 9,575 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.140% 12/7/12 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.150% 12/7/12 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.150% 12/7/12 8,750 8,750 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 12/7/12 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.190% 12/7/12 6,000 6,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.220% 12/7/12 18,880 18,880 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.220% 12/7/12 7,975 7,975 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 12/3/12 1,300 1,300 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.160% 12/7/12 LOC 10,355 10,355 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 12/7/12 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 12/7/12 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 12/7/12 4,360 4,360 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 12/7/12 39,700 39,700 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 12/7/12 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 12/7/12 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 12/7/12 12,750 12,750 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 12/7/12 19,600 19,600 Los Angeles CA Harbor Department Revenue (Extendible) CP 0.230% 2/21/13 22,000 22,000 Los Angeles CA Harbor Department Revenue (Extendible) CP 0.220% 3/6/13 20,000 20,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.170% 12/7/12 2,680 2,680 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.190% 12/7/12 5,395 5,395 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.150% 12/7/12 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.140% 12/7/12 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.180% 12/7/12 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.170% 12/7/12 LOC 23,600 23,600 Los Angeles CA TRAN 2.000% 2/28/13 106,000 106,466 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 1,300 1,336 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 4,575 4,704 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 1,000 1,028 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 12/7/12 9,060 9,060 1 Los Angeles CA Unified School District GO TOB VRDO 0.170% 12/7/12 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.170% 12/7/12 6,660 6,660 Los Angeles CA Wastewater System Revenue CP 0.200% 12/6/12 28,000 28,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.170% 12/7/12 7,500 7,500 Los Angeles CA Wastewater System Revenue VRDO 0.170% 12/7/12 LOC 1,390 1,390 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.200% 12/3/12 LOC 29,800 29,800 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.180% 12/7/12 6,325 6,325 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.160% 12/7/12 LOC 10,440 10,440 Los Angeles County CA TRAN 2.000% 2/28/13 40,000 40,176 Los Angeles County CA TRAN 2.000% 3/29/13 22,500 22,632 Los Angeles County CA TRAN 2.000% 6/28/13 75,000 75,771 1 Los Angeles County CA Unified School District GO TOB VRDO 0.170% 12/7/12 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.170% 12/3/12 LOC 13,050 13,050 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 Metropolitan Water District of Southern California Revenue PUT 0.160% 6/10/13 18,020 18,020 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.170% 12/7/12 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.170% 12/7/12 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.150% 12/7/12 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.160% 12/7/12 LOC 22,900 22,900 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.200% 12/7/12 LOC 12,300 12,300 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.260% 12/7/12 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.260% 12/7/12 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.260% 12/7/12 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.260% 12/7/12 LOC 27,000 27,000 Orange County CA Apartment Development Revenue VRDO 0.140% 12/7/12 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.150% 12/7/12 LOC 9,550 9,550 Orange County CA Sanitation District COP 5.250% 8/1/13 (Prere.) 8,000 8,268 Orange County CA Sanitation District Wastewater Revenue 3.000% 8/1/13 3,000 3,056 1 Orange County CA Sanitation District Wastewater Revenue TOB VRDO 0.190% 12/7/12 4,110 4,110 1 Orange County CA Water District Revenue TOB VRDO 0.200% 12/7/12 9,000 9,000 Otay CA Water District (Capital Project) COP VRDO 0.160% 12/7/12 LOC 8,010 8,010 1 Palomar Pomerado Health California GO TOB VRDO 0.190% 12/7/12 LOC 4,600 4,600 1 Peralta CA Community College District Revenue TOB VRDO 0.160% 12/7/12 15,000 15,000 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.170% 12/3/12 LOC 30,500 30,500 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.190% 12/7/12 LOC 5,030 5,030 Riverside County CA Public Facility Project COP VRDO 0.160% 12/7/12 LOC 7,500 7,500 Riverside County CA Teeter Notes 2.000% 10/16/13 40,000 40,610 Riverside County CA TRAN 2.000% 3/29/13 31,000 31,182 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 12/7/12 1,100 1,100 Sacramento CA Municipal Utility District Revenue VRDO 0.140% 12/7/12 LOC 33,000 33,000 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.180% 12/7/12 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.180% 12/7/12 LOC 10,200 10,200 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Bernardino County CA TRAN 2.000% 6/28/13 28,000 28,286 1 San Diego CA Community College District GO TOB VRDO 0.150% 12/7/12 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.160% 12/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.170% 12/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.190% 12/7/12 4,100 4,100 San Diego CA County TRAN 2.000% 6/28/13 13,000 13,135 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.150% 12/7/12 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.150% 12/7/12 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.190% 12/7/12 8,280 8,280 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.170% 12/7/12 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.260% 5/9/13 27,060 27,060 San Diego CA Unified School District TRAN 2.000% 1/31/13 6,250 6,269 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB VRDO 0.190% 12/7/12 2,675 2,675 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB VRDO 0.190% 12/7/12 5,260 5,260 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.150% 12/7/12 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.160% 12/7/12 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.170% 12/7/12 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.170% 12/7/12 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.170% 12/7/12 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.220% 12/7/12 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.220% 12/7/12 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.220% 12/7/12 9,800 9,800 San Diego County CA Water Authority Revenue CP 0.200% 12/5/12 10,000 10,000 San Diego County CA Water Authority Revenue CP 0.190% 1/17/13 7,000 7,000 San Diego County CA Water Authority Revenue CP 0.190% 1/22/13 15,900 15,900 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.170% 12/7/12 5,700 5,700 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.190% 12/7/12 6,700 6,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.170% 12/7/12 LOC 8,000 8,000 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.150% 12/7/12 LOC 46,145 46,145 San Francisco CA City & County International Airport Revenue VRDO 0.170% 12/7/12 LOC 5,000 5,000 San Francisco CA City & County International Airport Revenue VRDO 0.170% 12/7/12 LOC 2,400 2,400 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.170% 12/7/12 6,900 6,900 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.150% 12/7/12 LOC 40,000 40,000 San Francisco Public Utility Commission CP 0.200% 12/6/12 6,700 6,700 San Francisco Public Utility Commission CP 0.180% 12/10/12 12,500 12,500 San Francisco Public Utility Commission CP 0.200% 1/8/13 10,000 10,000 San Jose CA Financing Authority Lease Revenue CP 0.180% 12/12/12 LOC 26,255 26,255 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.170% 12/7/12 (13) 21,360 21,360 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.150% 12/7/12 LOC 16,300 16,300 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.170% 12/7/12 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.190% 12/7/12 7,310 7,310 1 San Mateo County CA Community College District GO TOB VRDO 0.170% 12/7/12 4,315 4,315 1 San Mateo County CA Community College District GO TOB VRDO 0.190% 12/7/12 4,965 4,965 Santa Barbara County CA TRAN 2.000% 6/28/13 10,000 10,103 1 Sequoia CA Unified School District GO TOB VRDO 0.190% 12/7/12 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.160% 12/7/12 LOC 30,585 30,585 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.190% 12/7/12 4,220 4,220 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.190% 12/7/12 LOC 7,100 7,100 University of California Regents CP 0.180% 1/9/13 8,341 8,341 University of California Regents CP 0.200% 2/7/13 22,500 22,500 University of California Regents Medical Center Revenue VRDO 0.160% 12/3/12 3,500 3,500 University of California Revenue 4.750% 5/15/13 (Prere.) 7,950 8,195 University of California Revenue 5.000% 5/15/13 (ETM) 315 322 University of California Revenue 5.000% 5/15/13 5,145 5,258 1 University of California Revenue TOB VRDO 0.180% 12/3/12 800 800 1 University of California Revenue TOB VRDO 0.150% 12/7/12 10,875 10,875 1 University of California Revenue TOB VRDO 0.170% 12/7/12 3,470 3,470 1 University of California Revenue TOB VRDO 0.170% 12/7/12 6,000 6,000 1 University of California Revenue TOB VRDO 0.170% 12/7/12 3,495 3,495 1 University of California Revenue TOB VRDO 0.170% 12/7/12 2,190 2,190 1 University of California Revenue TOB VRDO 0.180% 12/7/12 15,195 15,195 1 University of California Revenue TOB VRDO 0.190% 12/7/12 7,300 7,300 1 University of California Revenue TOB VRDO 0.190% 12/7/12 6,655 6,655 1 University of California Revenue TOB VRDO 0.220% 12/7/12 9,579 9,579 Ventura CA Public Financing Authority Lease Revenue CP 0.200% 12/13/12 LOC 13,100 13,100 24 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.140% 12/7/12 LOC 19,275 19,275 Westlands CA Water District COP VRDO 0.140% 12/7/12 LOC 25,700 25,700 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 12/7/12 LOC 4,900 4,900 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.150% 12/7/12 LOC 9,200 9,200 3,775,518 Puerto Rico (0.1%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 12/7/12 2,400 2,400 Total Tax-Exempt Municipal Bonds (Cost $3,777,918) 3,777,918 Other Assets and Liabilities (0.9%) Other Assets 94,513 Liabilities (59,907) 34,606 Net Assets (100%) Applicable to 3,811,974,110 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,812,524 Net Asset Value Per Share $1.00 At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 3,812,520 Undistributed Net Investment Income — Accumulated Net Realized Gains 4 Net Assets 3,812,524 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $1,028,088,000, representing 27.0% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 25 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 26 California Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 7,193 Total Income 7,193 Expenses The Vanguard Group—Note B Investment Advisory Services 679 Management and Administrative 4,431 Marketing and Distribution 1,155 Custodian Fees 48 Auditing Fees 23 Shareholders’ Reports 23 Trustees’ Fees and Expenses 4 Total Expenses 6,363 Expense Reduction—Note B (337) Net Expenses 6,026 Net Investment Income 1,167 Realized Net Gain (Loss) on Investment Securities Sold 5 Net Increase (Decrease) in Net Assets Resulting from Operations 1,172 See accompanying Notes, which are an integral part of the Financial Statements. 27 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,167 2,969 Realized Net Gain (Loss) 5 26 Net Increase (Decrease) in Net Assets Resulting from Operations 1,172 2,995 Distributions Net Investment Income (1,167) (2,969) Realized Capital Gain — — Total Distributions (1,167) (2,969) Capital Share Transactions (at $1.00) Issued 2,456,850 2,863,192 Issued in Lieu of Cash Distributions 1,111 2,862 Redeemed (2,776,686) (3,344,624) Net Increase (Decrease) from Capital Share Transactions (318,725) (478,570) Total Increase (Decrease) (318,720) (478,544) Net Assets Beginning of Period 4,131,244 4,609,788 End of Period 3,812,524 4,131,244 See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0003 .001 .001 .004 .022 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0003 .001 .001 .004 .022 Distributions Dividends from Net Investment Income (.0003) (.001) (.001) (.004) (.022) Distributions from Realized Capital Gains — Total Distributions (.0003) (.001) (.001) (.004) (.022) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.03% 0.07% 0.11% 0.37% 2.21% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,813 $4,131 $4,610 $5,355 $7,506 Ratio of Expenses to Average Net Assets 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.03% 0.07% 0.11% 0.39% 2.19% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2012 and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 29 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $530,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.21% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended November 30, 2012, Vanguard’s expenses were reduced by $337,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 30 California Tax-Exempt Money Market Fund At November 30, 2012, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 31 California Intermediate-Term Tax-Exempt Fund Fund Profile As of November 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VCAIX VCADX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 1.46% 1.54% Financial Attributes Barclays Muni Barclays CA IT Municipal Bond Bond Fund Index Index Number of Bonds 1,008 1,524 46,378 Yield to Maturity (before expenses) 1.6% 1.3% 1.9% Average Coupon 4.3% 4.8% 4.9% Average Duration 4.9 years 4.8 years 6.1 years Average Effective Maturity 5.5 years 5.5 years 5.8 years Short-Term Reserves 5.8% — — Volatility Measures Barclays Barclays Muni Municipal CA IT Bond Bond Index Index R-Squared 0.88 0.97 Beta 0.91 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 14.2% 1 - 3 Years 13.0 3 - 5 Years 18.0 5 - 10 Years 49.3 10 - 20 Years 5.1 20 - 30 Years 0.4 Distribution by Credit Quality (% of portfolio) AAA 7.9% AA 52.5 A 33.9 BBB 4.2 B 1.0 Not Rated 0.5 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 32 California Intermediate-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment California Intermediate-Term Tax-Exempt Fund Investor Shares 10.14% 5.61% 4.61% $15,694 ••••• • Barclays Municipal California Intermediate Bond Index 9.08 6.69 5.43 16,968 – California Intermediate Municipal Debt Funds Average 8.35 4.85 3.96 14,749 Barclays Municipal Bond Index 10.17 6.23 5.45 17,005 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment California Intermediate-Term Tax-Exempt Fund Admiral Shares 10.23% 5.69% 4.69% $79,036 Barclays Municipal California Intermediate Bond Index 9.08 6.69 5.43 84,842 Barclays Municipal Bond Index 10.17 6.23 5.45 85,027 See Financial Highlights for dividend and capital gains information. 33 California Intermediate-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 Barclays Muni CA IT Investor Shares Bond Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 4.12% 1.66% 5.78% 5.62% 2004 3.93 -1.52 2.41 4.05 2005 3.90 -1.79 2.11 2.37 2006 4.12 1.28 5.40 5.07 2007 3.99 -1.53 2.46 3.84 2008 3.79 -6.50 -2.71 1.84 2009 4.19 6.37 10.56 9.03 2010 3.79 0.64 4.43 6.89 2011 3.88 2.29 6.17 6.79 2012 3.52 6.62 10.14 9.08 Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 3/4/1994 8.47% 5.38% 3.92% 0.20% 4.12% Admiral Shares 11/12/2001 8.56 5.46 4.00 0.20 4.20 34 California Intermediate-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) California (100.0%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.250% 12/3/12 LOC 8,390 8,390 ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.160% 12/7/12 LOC 4,150 4,150 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 6.000% 7/1/31 2,750 3,231 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/20 850 1,037 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/22 555 686 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/23 1,000 1,228 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/24 1,265 1,534 ABAG Finance Authority for Nonprofit Corps. California Revenue (Odd Fellows Home) 5.000% 4/1/32 7,250 8,397 ABAG Finance Authority for Nonprofit Corps. California Revenue (San Francisco Friends) VRDO 0.210% 12/7/12 LOC 2,800 2,800 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/24 960 1,143 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/26 1,000 1,175 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/28 400 466 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 6.000% 8/1/30 1,120 1,405 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/14 (2) 325 312 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 4,305 3,914 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 12,250 9,419 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,000 12,703 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/29 (14) 1,000 1,025 35 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 9,110 3,627 Alameda County CA (Medical Center Project) COP 5.250% 6/1/13 (ETM) 1,785 1,825 Alameda County CA (Medical Center Project) COP 5.375% 6/1/14 (ETM) 1,880 1,983 Alameda County CA (Medical Center Project) COP 5.375% 6/1/15 (ETM) 3,960 4,177 Alvord CA Unified School District GO 5.900% 2/1/21 (14) 2,230 2,773 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,904 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/21 (14) 4,425 5,092 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/22 (14) 4,660 5,312 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/24 (14) 5,175 5,836 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/25 (14) 5,450 6,123 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/30 5,585 6,776 Antioch CA Public Financing Authority Reassessment Revenue 5.000% 9/2/13 (2) 2,275 2,280 Bakersfield CA Wastewater Revenue 5.000% 9/15/24 (4) 7,600 8,632 Bakersfield CA Wastewater Revenue VRDO 0.190% 12/7/12 5,600 5,600 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 5,000 5,136 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 6,910 6,933 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 3,000 3,438 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,625 13,322 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 10,000 11,460 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 300 344 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,190 2,510 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,055 3,616 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,000 3,551 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 2,610 3,097 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,908 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 15,000 18,684 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 7,000 8,686 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/29 11,280 13,774 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/30 15,000 18,527 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 8,000 9,813 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.041% 8/1/17 25,000 25,059 36 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 12,500 12,841 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.150% 12/7/12 LOC 38,000 38,000 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/12 (2) 3,540 3,540 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/13 (2) 4,615 4,809 Cabrillo CA Community College District Revenue 0.000% 8/1/13 (14) 2,590 2,584 Cabrillo CA Community College District Revenue 0.000% 8/1/14 (14) 2,655 2,621 1 Cabrillo CA Community College District Revenue TOB VRDO 0.190% 12/7/12 5,305 5,305 California Community College Financing Authority TRAN 2.000% 6/28/13 8,000 8,058 California County CA Tobacco Securitization Agency Revenue 5.250% 6/1/21 13,390 13,407 California Department of Water Resources Power Supply Revenue 5.000% 5/1/13 1,185 1,209 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 15,000 16,647 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,750 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 19,625 22,567 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 29,734 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 14,600 17,365 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 5,475 6,701 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 17,950 21,969 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 2,525 3,090 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 24,612 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,527 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 22,890 29,284 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 3,660 4,682 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 18,000 23,028 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 50,000 60,589 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 24,060 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,311 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 6,500 8,422 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 14,675 17,654 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,825 13,557 37 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/12 (ETM) 90 90 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 7,000 7,337 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 (Prere.) 180 197 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 (Prere.) 3,355 3,664 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 1,250 1,618 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 5,645 7,409 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 6,000 7,949 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 5,000 6,073 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 8,565 10,353 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 8,800 10,880 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 3,900 4,962 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 3,350 4,234 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 4,505 5,732 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 3,530 4,445 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 4,640 5,899 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/30 2,720 3,410 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/30 1,850 2,352 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/31 3,910 4,872 California Economic Recovery GO 5.250% 7/1/13 20,000 20,586 California Economic Recovery GO 5.250% 7/1/14 (ETM) 3,385 3,650 California Economic Recovery GO 5.250% 7/1/14 11,615 12,514 California Economic Recovery GO 5.000% 7/1/18 29,770 36,569 California Economic Recovery GO 5.000% 7/1/19 32,330 40,647 California Economic Recovery GO 5.000% 7/1/20 43,810 54,605 California Economic Recovery GO 5.250% 7/1/21 45,385 56,554 California Economic Recovery GO 5.000% 7/1/22 16,280 18,756 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/14 360 384 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/15 380 421 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/16 400 457 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/20 790 888 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/23 1,195 1,325 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/24 380 419 38 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 10,000 13,716 California GO 5.000% 3/1/13 20,640 20,887 California GO 5.000% 10/1/14 2,000 2,167 California GO 5.000% 11/1/14 1,390 1,511 California GO 5.000% 3/1/15 1,000 1,099 California GO 5.000% 4/1/15 15,400 16,979 California GO 5.000% 12/1/15 1,470 1,571 California GO 5.000% 4/1/17 11,000 12,935 California GO 5.250% 2/1/18 (14) 8,000 9,743 California GO 6.000% 2/1/18 (2) 6,240 7,850 California GO 5.000% 3/1/18 1,850 2,235 California GO 5.500% 4/1/18 20,000 24,747 2 California GO 1.060% 5/1/18 9,000 9,021 California GO 5.000% 8/1/18 1,895 2,217 California GO 5.000% 10/1/18 20,000 24,588 California GO 5.000% 10/1/18 14,095 17,328 California GO 5.500% 4/1/19 11,245 14,315 California GO 5.000% 5/1/19 10,000 11,023 California GO 5.000% 8/1/19 30,000 33,372 California GO 5.000% 10/1/19 (14) 14,800 17,194 California GO 5.000% 10/1/19 21,000 26,391 California GO 5.000% 2/1/20 2,950 3,698 California GO 5.250% 2/1/20 7,500 9,529 California GO 5.000% 3/1/20 55,285 60,487 California GO 5.000% 8/1/20 14,890 17,344 California GO 5.000% 9/1/20 26,810 34,027 California GO 5.000% 9/1/20 9,970 12,654 California GO 5.000% 10/1/20 10,555 13,419 California GO 5.000% 3/1/21 2,250 2,790 California GO 5.000% 4/1/21 2,240 2,851 California GO 5.500% 4/1/21 2,000 2,492 California GO 5.000% 9/1/21 13,700 17,550 California GO 5.000% 9/1/21 1,310 1,678 California GO 5.000% 10/1/21 2,575 3,303 California GO 5.000% 2/1/22 8,125 10,410 California GO 5.000% 6/1/22 12,000 13,208 California GO 5.000% 9/1/22 12,710 16,416 California GO 5.250% 9/1/22 17,400 22,917 California GO 5.000% 9/1/23 12,120 13,934 California GO 5.000% 9/1/23 7,000 8,869 California GO 5.000% 10/1/23 12,500 14,409 California GO 5.000% 12/1/23 7,500 8,876 California GO 5.000% 3/1/24 3,000 3,646 California GO 5.000% 8/1/24 10,100 11,653 California GO 5.000% 8/1/24 (4) 31,275 34,554 California GO 5.000% 10/1/24 13,440 15,454 California GO 5.000% 11/1/24 6,000 7,085 California GO 5.000% 11/1/24 5,000 6,141 California GO 5.000% 12/1/24 2,000 2,367 California GO 5.125% 3/1/25 2,000 2,344 California GO 5.000% 8/1/25 10,000 11,450 California GO 5.000% 9/1/25 1,500 1,769 California GO 5.000% 11/1/25 1,500 1,831 California GO 5.000% 12/1/25 21,015 24,870 California GO 5.000% 3/1/26 5,000 5,591 39 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 5.000% 3/1/26 5,000 6,008 California GO 5.000% 4/1/26 27,480 32,010 California GO 5.000% 9/1/26 2,500 2,943 California GO 5.000% 11/1/26 7,500 9,140 California GO 5.000% 4/1/27 24,285 28,195 California GO 5.750% 4/1/27 31,455 38,462 California GO 4.500% 8/1/27 6,000 6,620 California GO 5.000% 9/1/27 5,500 6,451 California GO 5.250% 10/1/27 5,000 6,115 California GO 5.000% 3/1/28 10,855 11,579 California GO 5.750% 4/1/28 30,000 36,663 California GO 5.000% 6/1/28 10,005 10,947 California GO 5.000% 9/1/28 6,250 7,316 California GO 5.250% 9/1/28 6,000 7,321 California GO 5.000% 9/1/29 6,000 7,152 California GO 5.000% 9/1/29 4,750 5,552 California GO 5.250% 3/1/30 20,000 24,367 California GO 4.500% 8/1/30 11,000 12,058 California GO 5.000% 9/1/30 10,000 11,876 California GO 5.000% 9/1/30 6,865 8,003 California GO 5.000% 3/1/31 5,535 6,130 California GO 5.750% 4/1/31 30,000 36,603 California GO 5.000% 2/1/32 2,540 3,021 California GO 6.000% 3/1/33 12,000 15,422 California GO 5.125% 4/1/33 6,550 7,492 California GO 6.500% 4/1/33 20,000 25,687 1 California GO TOB VRDO 0.180% 12/3/12 2,200 2,200 1 California GO TOB VRDO 0.180% 12/4/12 10,800 10,800 California GO VRDO 0.140% 12/3/12 LOC 2,800 2,800 California GO VRDO 0.150% 12/3/12 LOC 5,470 5,470 California GO VRDO 0.150% 12/7/12 LOC 4,200 4,200 California GO VRDO 0.160% 12/7/12 LOC 10,200 10,200 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/16 2,170 2,193 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/19 1,025 1,035 California Health Facilities Financing Authority Revenue (California-Nevada Methodist Homes) 5.000% 7/1/26 1,740 1,846 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 1,000 1,191 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/20 4,750 5,709 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/21 3,810 4,599 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 8,000 9,706 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,000 5,784 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 23,394 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 7,500 8,821 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/29 4,250 5,165 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 9,000 9,536 40 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 39,000 41,737 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/14 4,000 4,329 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/16 2,000 2,228 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 4,585 5,082 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/19 1,000 1,222 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/20 2,100 2,581 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/21 2,000 2,461 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/22 2,000 2,356 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/23 1,370 1,592 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/24 2,910 3,360 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 2,890 3,280 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 1.960% 7/1/17 5,255 5,301 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) 6.250% 11/1/29 5,000 6,137 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) 5.000% 11/1/31 2,000 2,296 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 4.000% 6/1/16 735 805 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/19 300 357 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/21 450 543 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/22 875 1,060 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/23 760 911 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/25 310 368 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/26 805 950 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/14 730 792 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/19 800 975 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/20 750 870 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/21 1,400 1,737 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/23 1,500 1,840 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/24 1,700 2,074 41 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/25 2,250 2,737 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/32 12,500 14,744 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,515 2,599 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,630 2,718 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,280 2,356 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,245 2,320 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 4.000% 8/15/19 500 584 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/21 800 1,006 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/22 500 634 California Health Facilities Financing Authority Revenue (Memorial Health Services) 3.000% 10/1/14 550 576 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/18 1,320 1,610 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/19 1,500 1,769 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/19 1,000 1,245 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/20 1,800 2,129 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/20 1,000 1,256 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/21 1,000 1,180 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/21 1,000 1,264 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/22 2,250 2,626 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/22 2,400 3,033 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/24 5,000 6,177 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 5,000 6,148 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/24 3,000 3,753 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/28 4,000 4,902 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.000% 8/15/20 500 607 42 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.500% 8/15/26 6,000 7,200 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.000% 8/15/31 2,115 2,363 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,976 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,641 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/25 750 914 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/27 850 1,026 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/28 1,175 1,408 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/32 1,000 1,178 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.150% 12/7/12 LOC 3,800 3,800 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 11,864 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,000 16,130 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.160% 12/7/12 15,000 15,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 2,715 2,837 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 3,000 3,135 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 6,275 6,557 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/19 2,000 2,482 California Health Facilities Financing Authority Revenue (Stanford Hospital) 4.000% 8/15/21 2,250 2,650 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/23 1,830 2,296 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/20 2,200 2,771 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/21 1,275 1,617 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/22 1,090 1,364 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,750 5,819 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 4,500 5,424 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 6,180 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.170% 12/7/12 1,160 1,160 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 12/7/12 LOC 3,365 3,365 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 12/3/12 (ETM) 18,770 18,770 43 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Infrastructure & Economic Development Bank Revenue (Clean Water State Revolving Fund) 5.000% 10/1/14 2,500 2,510 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) 4.000% 10/1/15 1,400 1,543 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.660% 4/1/14 5,000 5,013 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.140% 12/3/12 LOC 2,800 2,800 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 (14) 1,785 1,909 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 (14) 1,040 1,105 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 (14) 1,145 1,200 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.170% 12/7/12 LOC 4,700 4,700 California Infrastructure & Economic Development Bank Revenue (State Revolving Fund) 5.000% 10/1/29 7,000 7,469 California Infrastructure & Economic Development Bank Revenue (Workers’ Compensation Relief) 5.250% 10/1/13 (2) 18,000 18,707 California Infrastructure & Economic Development Bank Revenue (Workers’ Compensation Relief) 5.250% 10/1/14 (2) 25,815 26,842 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.375% 2/1/29 16,600 18,227 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/16 1,000 1,110 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,647 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,784 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 1/2/13 17,000 17,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 13,550 14,011 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.140% 12/3/12 LOC 6,900 6,900 California Pollution Control Financing Authority Revenue (San Diego Gas & Electric Co.) 5.900% 6/1/14 (14) 17,135 18,520 44 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/20 3,895 4,246 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/12 (14) 10,625 10,626 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 10,000 10,523 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 10,000 10,523 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,379 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 8,132 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/16 3,785 4,342 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/18 (2) 27,790 31,187 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/21 3,975 4,394 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/21 5,000 6,163 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 5,210 6,437 California Public Works Board Lease Revenue (Department of Corrections) 5.750% 10/1/31 6,000 7,329 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/27 5,000 6,134 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/15 1,500 1,610 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/17 8,000 8,557 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/18 5,000 5,342 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 7,000 8,206 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 4,980 5,816 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 5,000 5,818 California Public Works Board Lease Revenue (Regents of The University of California) 5.500% 6/1/14 5,140 5,358 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/18 (14) 10,310 12,512 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (14) 7,670 9,622 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/20 2,015 2,573 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/21 1,650 2,123 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/25 5,765 6,275 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/26 (14) 9,010 10,117 California Public Works Board Lease Revenue (Trustees of The California State University) 5.300% 10/1/15 (2) 6,655 6,681 California Public Works Board Lease Revenue (Trustees of The California State University) 5.375% 10/1/16 (14) 4,750 4,769 45 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/13 2,000 2,082 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,745 5,134 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 11/1/15 1,500 1,635 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/16 6,395 7,353 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,799 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/20 5,000 6,102 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 5,400 6,946 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/22 1,500 1,860 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/22 2,645 3,383 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,078 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 1,000 1,221 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/24 2,000 2,405 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/25 3,560 4,258 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/30 3,000 3,503 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/31 3,000 3,489 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/31 5,000 6,110 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/32 11,465 13,323 California RAN 2.500% 6/20/13 64,000 64,798 California State University Revenue Systemwide 5.375% 5/1/13 (Prere.) 5,390 5,506 California State University Revenue Systemwide 5.000% 11/1/20 5,000 6,359 California State University Revenue Systemwide 5.250% 11/1/20 3,515 4,330 California State University Revenue Systemwide 5.000% 11/1/22 (2) 18,440 20,326 California State University Revenue Systemwide 5.000% 11/1/24 8,690 10,308 California State University Revenue Systemwide 5.000% 11/1/24 2,915 3,606 California State University Revenue Systemwide 5.000% 11/1/25 11,820 13,933 California State University Revenue Systemwide 5.000% 11/1/26 12,530 14,770 California State University Revenue Systemwide 5.000% 11/1/27 5,000 5,789 California State University Revenue Systemwide 5.000% 11/1/27 5,740 6,942 1 California State University Revenue Systemwide TOB VRDO 0.250% 12/7/12 (12) 5,000 5,000 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/ West) 5.000% 3/1/25 14,975 16,156 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 10,000 10,194 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 6,920 7,055 46 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 5,335 5,439 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 7,780 7,931 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) 4.500% 9/1/29 1,825 2,010 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 15,000 16,639 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 25,000 27,822 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 10,000 11,721 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/13 1,250 1,278 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.000% 7/1/22 5,155 5,413 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/25 1,890 1,980 3 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/27 500 576 3 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/32 680 771 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 6,190 6,793 California Statewide Communities Development Authority Revenue (Institute for Defense Analyses) VRDO 0.160% 12/7/12 (2)LOC 3,265 3,265 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 14,890 15,777 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 8/1/31 3,200 3,580 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 6,000 6,964 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/22 8,000 8,800 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.160% 12/7/12 LOC 16,000 16,000 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 28,000 28,729 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) 5.000% 8/15/20 (14) 2,440 2,667 47 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Revenue (Rady Children’s Hospital - San Diego) 5.000% 8/15/23 (14) 5,285 5,910 California Statewide Communities Development Authority Revenue (Sherman Oaks Project) 5.500% 8/1/15 (2) 4,685 5,118 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (4) 10,615 11,430 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/19 530 650 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/20 500 621 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/22 1,050 1,316 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 7,500 9,040 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,820 13,711 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.160% 12/7/12 4,038 4,038 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,341 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/26 5,000 5,527 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.125% 5/15/31 7,000 7,810 Central CA Unified School District GO 5.500% 8/1/29 (12) 3,000 3,556 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/17 1,000 1,152 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/19 765 919 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.250% 7/1/20 1,025 1,265 Cerritos CA Community College District GO 0.000% 8/1/20 500 404 Cerritos CA Community College District GO 0.000% 8/1/22 500 359 Cerritos CA Community College District GO 0.000% 8/1/23 500 340 1 Cerritos CA Community College District GO TOB VRDO 0.190% 12/7/12 5,500 5,500 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.190% 12/7/12 3,000 3,000 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 1,000 1,018 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 3,236 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/23 2,065 2,492 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/24 1,665 1,987 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,295 1,344 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,460 1,515 48 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,645 1,707 Contra Costa CA Community College District GO 5.000% 8/1/24 4,140 5,322 1 Contra Costa CA Community College District GO TOB VRDO 0.170% 12/7/12 6,000 6,000 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 15,300 17,172 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,497 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,558 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 1,237 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 686 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 832 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 916 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 850 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 696 Culver City CA Redevelopment Agency Tax Allocation Revenue 5.375% 11/1/16 (4) 3,260 3,273 3 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/14 2,000 2,108 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 2,005 2,438 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 16,020 19,353 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.150% 12/7/12 4,960 4,960 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 5,319 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/26 5,245 6,131 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/27 6,220 7,235 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/28 1,000 1,144 El Camino CA Community College District GO 0.000% 8/1/29 8,065 4,127 El Camino CA Community College District GO 0.000% 8/1/32 10,000 4,306 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,424 El Dorado CA Irrigation District Revenue 4.500% 3/1/19 (4) 2,000 2,350 El Dorado CA Irrigation District Revenue 4.750% 3/1/20 (4) 1,500 1,805 El Dorado CA Irrigation District Revenue 5.000% 3/1/21 (4) 2,280 2,797 El Dorado County CA Community Facilities District No. 92-1 Special Tax Revenue 5.000% 9/1/21 2,000 2,379 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/28 1,000 1,147 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/29 800 912 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,621 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 3,122 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/24 (2) 3,475 3,753 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,813 Fontana CA Unified School District GO 5.250% 8/1/26 (4) 4,350 5,217 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.250% 1/15/13 (14) 5,000 5,011 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.375% 1/15/15 (14) 5,000 5,010 49 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 995 1 Fresno CA Sewer Revenue TOB VRDO 0.180% 12/7/12 (12) 5,170 5,170 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/26 1,000 1,143 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/32 1,600 1,788 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 1,930 1,976 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 7,530 7,728 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 5,000 5,131 * Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 53,600 55,145 Golden State Tobacco Securitization Corp. California 7.800% 6/1/13 (Prere.) 25,170 26,127 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 31,715 29,170 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 20,000 17,864 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 1,731 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 3,483 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 8,798 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 11,671 Huntington Beach CA Union High School District GO 5.000% 8/1/27 (4) 3,530 3,768 Inland Empire Tobacco Securitization Authority California Revenue 4.625% 6/1/21 8,295 7,703 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.125% 11/1/13 (2) 1,870 1,947 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.150% 12/3/12 LOC 4,000 4,000 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.150% 12/3/12 LOC 3,535 3,535 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.150% 12/3/12 LOC 15,300 15,300 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/18 1,350 1,530 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/19 2,000 2,290 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/20 1,000 1,145 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/21 1,750 2,009 Irvine CA Reassessment District No. 12-1 Improvement Revenue 5.000% 9/2/23 400 484 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.150% 12/3/12 LOC 1,770 1,770 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 (2) 8,645 9,318 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/14 2,000 2,086 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/15 1,750 1,865 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/16 2,500 2,707 50 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Kaweah CA Delta Health Care District Revenue 5.000% 6/1/17 1,110 1,263 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/18 3,255 3,744 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/19 3,415 3,958 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/20 1,585 1,860 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/21 1,755 2,060 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/22 3,950 4,654 Kings River Conservation District California COP 5.000% 5/1/13 2,315 2,356 Kings River Conservation District California COP 5.000% 5/1/14 3,500 3,691 Kings River Conservation District California COP 5.000% 5/1/15 (ETM) 2,590 2,876 Kings River Conservation District California COP 5.000% 5/1/15 1,755 1,911 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/18 8,665 9,101 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 6,380 3,250 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 2,775 2,945 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,000 3,526 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.618% 11/15/25 16,845 14,377 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.638% 11/15/26 10,025 8,491 Long Beach CA Unified School District GO 5.000% 8/1/29 7,760 9,499 Long Beach CA Unified School District GO 5.000% 8/1/30 5,000 6,077 Los Angeles CA Community College District GO 5.000% 8/1/21 (4) 10,000 11,183 Los Angeles CA Community College District GO 5.000% 8/1/24 6,500 7,873 Los Angeles CA Community College District GO 5.000% 8/1/25 5,000 6,020 Los Angeles CA Community College District GO 5.500% 8/1/25 5,000 6,242 Los Angeles CA Community College District GO 5.000% 8/1/27 6,960 8,471 Los Angeles CA Community College District GO 5.000% 8/1/27 4,250 5,048 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 5,000 5,632 Los Angeles CA Community College District GO 5.000% 8/1/32 (4) 5,000 5,769 1 Los Angeles CA Community College District GO TOB VRDO 0.190% 12/7/12 5,200 5,200 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/13 (ETM) 10,500 10,728 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 4,000 4,701 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/25 3,000 3,553 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 4,000 4,809 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 10,000 12,156 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 5,104 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 10,000 12,072 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,835 2,129 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 7,500 8,234 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 9,371 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 10,000 12,819 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 1,000 1,305 51 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,609 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 (4) 20,605 22,970 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 5,605 7,238 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 3,353 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 5,000 6,375 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,795 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,365 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,500 1,903 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 5,000 5,911 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,968 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,375 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,978 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 1,940 2,227 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 12/3/12 9,500 9,500 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 12/3/12 5,730 5,730 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 12/3/12 1,875 1,875 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 12/3/12 24,600 24,600 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 12/7/12 5,100 5,100 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 12/7/12 12,000 12,000 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 4,055 4,386 Los Angeles CA GO 5.000% 9/1/22 10,000 12,760 Los Angeles CA GO 5.000% 9/1/28 5,850 7,147 Los Angeles CA GO 5.000% 9/1/29 5,850 7,121 Los Angeles CA GO 5.000% 9/1/30 5,850 7,085 Los Angeles CA Harbor Department Revenue 5.000% 8/1/23 2,250 2,823 Los Angeles CA Harbor Department Revenue 5.000% 8/1/25 3,795 4,708 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/14 (Prere.) 345 371 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/28 (14)(3) 8,635 9,207 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/21 (14) 10,830 12,099 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/22 (14) 6,500 7,197 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/23 (14) 14,700 16,215 Los Angeles CA TRAN 2.000% 6/27/13 34,000 34,347 52 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 3,000 3,084 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 5,000 5,140 Los Angeles CA Unified School District GO 5.000% 7/1/13 (4) 4,650 4,782 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 3,900 4,009 Los Angeles CA Unified School District GO 6.000% 7/1/13 (3) 3,745 3,870 Los Angeles CA Unified School District GO 5.000% 7/1/14 (ETM) 5,000 5,372 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,000 5,367 Los Angeles CA Unified School District GO 6.000% 7/1/14 (3) 1,440 1,567 Los Angeles CA Unified School District GO 5.000% 7/1/15 6,350 7,089 Los Angeles CA Unified School District GO 5.000% 7/1/16 (3) 2,000 2,314 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,515 4,191 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 2,800 3,401 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 5,000 5,935 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 4,000 4,608 Los Angeles CA Unified School District GO 5.000% 7/1/18 8,360 10,228 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,751 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,356 Los Angeles CA Unified School District GO 5.000% 7/1/20 (2) 14,135 16,225 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 9,000 10,331 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 5,000 5,739 Los Angeles CA Unified School District GO 5.000% 7/1/21 (2) 15,940 18,297 Los Angeles CA Unified School District GO 5.000% 7/1/22 (2) 16,760 19,238 Los Angeles CA Unified School District GO 4.500% 7/1/23 (4) 30,825 34,903 Los Angeles CA Unified School District GO 5.000% 7/1/23 (2) 6,000 7,057 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 12,975 15,262 Los Angeles CA Unified School District GO 5.000% 7/1/24 (4) 17,210 20,294 Los Angeles CA Unified School District GO 5.000% 7/1/25 (2) 10,235 11,651 Los Angeles CA Unified School District GO 5.000% 7/1/25 7,000 8,614 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,968 Los Angeles CA Unified School District GO 4.500% 7/1/26 (2) 10,000 11,277 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 6,852 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,914 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,375 10,174 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 7,725 8,673 Los Angeles CA Unified School District GO 5.000% 1/1/28 8,395 10,150 Los Angeles CA Unified School District GO 5.000% 7/1/28 (2) 7,845 8,778 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 6,119 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 6,485 7,237 Los Angeles CA Wastewater System Revenue 5.000% 6/1/20 3,000 3,827 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 13,045 16,296 Los Angeles County CA Capital Asset Leasing Corp. Revenue 6.000% 12/1/13 (2) 2,760 2,885 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 4.000% 7/1/13 3,910 3,998 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 3,300 3,630 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 3,250 3,706 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 (4) 10,000 10,276 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 5,032 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 6,000 7,529 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 3,000 3,816 53 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 10,000 12,856 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 5,075 6,603 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 10,000 12,731 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/14 (14) 24,180 26,038 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/15 (14) 8,940 9,927 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/19 (14) 4,860 5,378 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/20 (14) 5,000 5,533 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/21 1,000 1,236 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/21 (14) 6,460 7,128 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/22 1,000 1,245 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/22 (14) 6,790 7,492 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/23 1,500 1,829 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 2,175 2,392 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/24 1,515 1,828 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 3,095 3,404 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/25 1,325 1,589 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,216 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/13 (ETM) 2,010 1,967 Los Angeles County CA TRAN 2.000% 6/28/13 10,000 10,104 Los Angeles County CA Unified School District GO 5.000% 7/1/21 12,500 16,047 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 10,339 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/23 1,035 1,214 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/25 2,630 3,038 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/28 1,500 1,709 Metropolitan Water District of Southern California Revenue 5.000% 7/1/17 15,000 17,989 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 20,000 24,667 Metropolitan Water District of Southern California Revenue 5.000% 7/1/20 4,000 5,148 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,700 3,526 54 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 2,000 2,517 Metropolitan Water District of Southern California Revenue 5.000% 10/1/30 8,585 10,752 Metropolitan Water District of Southern California Revenue 5.000% 1/1/31 1,150 1,355 3 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,250 2,816 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,930 3,500 Metropolitan Water District of Southern California Revenue 5.000% 10/1/31 11,065 13,783 Metropolitan Water District of Southern California Revenue 5.000% 10/1/32 9,965 12,346 Metropolitan Water District of Southern California Revenue PUT 2.500% 10/1/14 5,000 5,158 2 Metropolitan Water District of Southern California Revenue PUT 0.510% 5/1/15 10,000 10,000 Metropolitan Water District of Southern California Revenue VRDO 0.150% 12/7/12 610 610 Modesto CA Irrigation District COP 5.000% 7/1/13 (Prere.) 3,165 3,253 Modesto CA Irrigation District COP 5.000% 10/1/21 (2) 2,030 2,243 Modesto CA Irrigation District COP 5.000% 10/1/22 (2) 2,515 2,758 Modesto CA Irrigation District COP 5.000% 10/1/23 (2) 2,645 2,893 Modesto CA Irrigation District COP 5.000% 7/1/27 3,855 4,286 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/21 1,000 1,239 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/22 1,000 1,248 Modesto CA Irrigation District Financing Authority Revenue (Domestic Water Project) 5.125% 9/1/15 (2) 4,365 4,383 Mount Diablo CA Unified School District GO 5.000% 8/1/24 1,555 1,926 New Haven CA Unified School District GO 12.000% 8/1/15 (4) 2,905 3,771 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/30 5,150 6,563 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,041 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.200% 12/7/12 LOC 5,635 5,635 Newport Mesa CA Unified School District GO 0.000% 8/1/29 4,000 2,094 Newport Mesa CA Unified School District GO 0.000% 8/1/30 3,000 1,490 Newport Mesa CA Unified School District GO 0.000% 8/1/31 1,500 706 Newport Mesa CA Unified School District GO 0.000% 8/1/32 14,000 6,265 Northern California Gas Authority No. 1 Revenue 0.691% 7/1/13 9,845 9,840 Northern California Gas Authority No. 1 Revenue 0.841% 7/1/17 23,385 22,447 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,209 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/16 1,745 2,005 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,882 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 1,500 1,848 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 4,254 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 3,012 55 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 4,048 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 5,000 6,088 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/29 3,000 3,630 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/30 1,605 1,934 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/31 1,600 1,918 Oakland CA GO 5.000% 1/15/31 3,000 3,467 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,682 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,695 4,196 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 6,107 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,718 Oakland CA Joint Powers Financing Authority Lease Revenue (Convention Center) 5.500% 10/1/13 (2) 1,500 1,539 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/13 (14) 3,990 4,027 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/15 (14) 3,790 3,827 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/16 (14) 6,210 6,268 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 (2) 12,870 13,266 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 15,019 Ohlone CA Community College District GO 5.000% 8/1/22 750 975 Ohlone CA Community College District GO 5.000% 8/1/23 1,500 1,929 Ohlone CA Community College District GO 5.000% 8/1/31 1,770 2,111 Orange County CA Airport Revenue 5.000% 7/1/17 (4) 1,725 1,774 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/14 (14) 1,415 1,420 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/15 (14) 1,485 1,489 Orange County CA Development Agency Tax Allocation Revenue 5.375% 9/1/16 (14) 1,570 1,574 Orange County CA Water District COP 5.000% 8/15/29 6,925 8,324 Palm Springs CA Unified School District GO 5.000% 8/1/28 1,000 1,222 Palm Springs CA Unified School District GO 5.000% 8/1/29 1,500 1,823 Palm Springs CA Unified School District GO 5.000% 8/1/30 1,500 1,813 Palm Springs CA Unified School District GO 5.000% 8/1/31 1,500 1,800 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/19 1,000 1,101 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/20 250 274 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/21 400 435 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/27 1,000 1,143 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 11,177 Palomar Pomerado Health California COP 6.625% 11/1/29 5,000 5,818 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 3,000 2,167 56 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pasadena CA Unified School District GO 5.000% 5/1/30 3,695 4,504 Pasadena CA Unified School District GO 5.000% 5/1/31 1,500 1,810 Pasadena CA Unified School District GO 5.000% 5/1/32 2,000 2,399 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.170% 12/3/12 LOC 8,515 8,515 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 9,680 12,954 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 5,562 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,800 10,892 Poway CA Unified School District GO 4.000% 9/1/16 250 271 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,848 Poway CA Unified School District GO 4.000% 9/1/17 250 274 Poway CA Unified School District GO 0.000% 8/1/18 4,565 4,076 Poway CA Unified School District GO 4.000% 9/1/18 450 498 Poway CA Unified School District GO 0.000% 8/1/19 5,425 4,670 Poway CA Unified School District GO 5.000% 9/1/19 1,015 1,192 Poway CA Unified School District GO 0.000% 8/1/20 3,280 2,691 Poway CA Unified School District GO 5.000% 9/1/20 625 741 Poway CA Unified School District GO 5.000% 9/1/21 325 385 Poway CA Unified School District GO 5.000% 9/1/22 460 544 Poway CA Unified School District GO 5.000% 9/1/23 1,575 1,820 Poway CA Unified School District GO 5.000% 8/1/26 5,125 6,336 Poway CA Unified School District GO 5.000% 9/1/26 1,000 1,138 Poway CA Unified School District GO 0.000% 8/1/28 9,070 4,891 Poway CA Unified School District GO 5.000% 9/1/29 1,210 1,356 Poway CA Unified School District GO 5.000% 9/1/30 2,570 2,864 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/15 (2) 2,835 3,036 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/16 (2) 5,100 5,443 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 12,714 Rio Hondo CA Community College District GO 0.000% 8/1/31 2,000 897 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,160 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,308 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,873 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 4,087 1 Riverside CA Electric Revenue TOB VRDO 0.180% 12/3/12 4,695 4,695 Riverside CA Electric Revenue VRDO 0.160% 12/7/12 LOC 12,200 12,200 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/19 1,220 1,427 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/20 1,280 1,513 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/23 1,410 1,664 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/25 1,555 1,803 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/26 1,615 1,860 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/27 1,710 1,966 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/15 3,000 3,290 57 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/19 3,660 4,363 Riverside County CA Teeter Notes 2.000% 10/16/13 10,000 10,151 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 12/7/12 6,500 6,500 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 4,821 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 1,945 Roseville CA Electric System Revenue 5.000% 2/1/30 6,120 7,036 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,180 4,698 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 11,381 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,000 2,303 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,462 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 869 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 1,155 1,410 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,570 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,273 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/12 (Prere.) 4,395 4,396 Sacramento CA Financing Authority Lease Revenue 5.000% 11/1/14 (14) 1,520 1,592 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/14 (4) 1,630 1,637 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/19 (14) 12,860 14,116 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/20 (14) 13,670 14,978 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/21 (14) 7,710 8,452 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 4,000 4,424 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,085 12,751 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 (4) 7,550 8,852 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 2,660 3,373 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 (4) 15,275 17,817 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 5,455 6,849 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 (4) 5,000 5,806 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/30 6,435 7,771 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/22 1,000 1,192 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/28 2,500 2,879 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/29 2,635 3,021 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/30 2,975 3,395 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/31 3,125 3,552 Sacramento CA Transportation Authority Sales Tax Revenue 5.000% 10/1/21 2,300 2,976 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 2,000 2,382 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,500 2,947 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 2,053 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,457 58 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Sacramento County CA Airport Revenue 5.000% 7/1/30 3,615 4,185 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/21 (14) 1,850 2,122 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/22 (14) 5,495 6,321 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/23 (14) 7,030 8,087 Sacramento County CA Water Financing Authority Revenue (Agency Zones 40 & 41) 5.000% 6/1/13 (Prere.) 1,235 1,265 San Bernardino County CA Justice Center & Airport COP 5.000% 7/1/14 (14) 5,585 5,818 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 3,540 3,728 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 3,800 4,069 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 10,635 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 3,355 4,109 San Diego CA Community College District GO 5.000% 8/1/23 10,000 13,080 San Diego CA Community College District GO 5.000% 8/1/28 4,000 5,022 San Diego CA Community College District GO 5.000% 8/1/29 5,000 6,091 San Diego CA Community College District GO 5.000% 8/1/30 9,830 11,896 San Diego CA Community College District GO 5.000% 8/1/30 8,670 10,493 San Diego CA Community College District GO 5.000% 8/1/31 3,380 4,070 San Diego CA Community College District GO 5.000% 8/1/32 2,000 2,400 1 San Diego CA Community College District GO TOB VRDO 0.170% 12/7/12 3,290 3,290 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/17 500 557 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/18 3,260 3,679 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 5.000% 9/1/20 3,470 4,228 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/24 3,000 3,644 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 2,000 2,445 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/27 6,000 7,141 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/27 5,000 6,121 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 1,825 2,156 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/27 4,215 5,030 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/28 5,000 6,012 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 5,355 6,557 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/32 4,190 5,101 San Diego CA Unified School District GO 0.000% 7/1/14 (14) 3,400 3,364 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 8,366 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 12,309 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 16,953 San Diego CA Unified School District GO 5.500% 7/1/23 (4) 4,210 5,643 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 5,059 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 9,978 59 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Diego CA Unified School District GO 0.000% 7/1/27 8,500 4,832 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 4,328 San Diego CA Unified School District GO 0.000% 7/1/29 3,250 1,631 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 4,758 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 1,191 San Diego County CA COP 5.000% 2/1/22 (2) 2,000 2,194 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/25 9,000 10,693 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 3,000 3,543 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,000 3,493 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/23 4,285 5,015 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/25 4,820 5,558 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.250% 2/1/26 1,140 1,324 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/27 2,420 2,758 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/28 5,780 6,747 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 5/1/27 2,000 2,467 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 6,092 San Diego County CA Water Authority Revenue COP 5.250% 5/1/15 (14) 6,215 6,914 San Diego County CA Water Authority Revenue COP 5.250% 5/1/16 (14) 7,880 9,096 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 8,746 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 9,250 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 15,500 17,855 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 11,777 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 1,070 1,373 San Francisco CA City & County GO 5.000% 6/15/21 7,450 9,655 San Francisco CA City & County GO 5.000% 6/15/22 2,595 3,351 San Francisco CA City & County GO 5.000% 6/15/23 4,000 5,113 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 6,336 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 6,172 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 5,000 6,083 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 (14) 10,000 11,217 60 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 (14) 2,000 2,243 San Francisco CA City & County International Airport Revenue 5.250% 5/1/26 22,000 26,089 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 (14) 13,075 14,696 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 7,500 9,121 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,940 7,051 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/26 2,995 3,644 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 1,000 1,212 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 10,000 12,045 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 2,960 3,565 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 11,000 13,562 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 6,530 8,084 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 2,705 3,230 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 10,335 12,695 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 5,730 7,006 San Francisco CA City & County Unified School District GO 4.000% 6/15/30 2,470 2,716 San Francisco CA City & County Unified School District GO 5.000% 6/15/31 7,965 9,682 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 7,827 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 7,301 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/14 (14) 5,500 5,342 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/15 (14) 1,920 1,807 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 13,208 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 4,054 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 17,750 13,724 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,242 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,714 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 4,212 San Jose CA Financing Authority Lease Revenue 5.000% 9/1/13 (14) 9,570 9,608 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/13 (14) 5,000 5,073 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/14 (14) 5,000 5,151 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,359 61 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,195 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 16,742 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 11,807 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 598 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 844 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,428 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.125% 5/1/31 4,000 4,917 San Juan CA Unified School District GO 0.000% 8/1/25 (4) 10,000 6,280 San Juan CA Unified School District GO 0.000% 8/1/26 (4) 12,215 7,311 San Marcos CA Unified School District GO 0.000% 8/1/30 2,000 929 San Marcos CA Unified School District GO 0.000% 8/1/31 2,000 875 San Marcos CA Unified School District GO 0.000% 8/1/32 2,500 1,034 San Mateo CA Union High School District GO 0.000% 9/1/13 (14) 1,715 1,712 San Mateo CA Union High School District GO 0.000% 9/1/14 (14) 1,500 1,487 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 3,733 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 4,346 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 1,982 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 2,663 San Mateo County CA Community College District GO 5.000% 9/1/26 3,170 3,640 1 San Mateo County CA Community College District GO TOB VRDO 0.190% 12/7/12 10,280 10,280 1 San Mateo County CA Community College District GO TOB VRDO 0.190% 12/7/12 10,160 10,160 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 2,455 2,816 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,353 San Ramon Valley CA Unified School District GO 4.000% 8/1/19 10,050 12,011 San Ramon Valley CA Unified School District GO 4.000% 8/1/21 10,000 12,160 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,729 Santa Clara CA Electric Revenue 5.250% 7/1/18 (14) 1,720 1,770 Santa Clara CA Electric Revenue 5.000% 7/1/30 1,000 1,171 Santa Clara CA Electric Revenue 5.250% 7/1/32 2,500 2,954 Santa Clara CA Unified School District GO 5.000% 7/1/28 3,775 4,530 Santa Clara CA Unified School District GO 5.000% 7/1/29 4,115 4,916 Santa Clara CA Unified School District GO 5.000% 7/1/30 4,405 5,232 Santa Clara CA Unified School District GO 5.000% 7/1/31 4,715 5,564 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 13,549 62 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/18 7,920 9,511 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/28 10,000 11,589 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/32 (2) 4,000 4,591 Santa Clarita CA Community College District GO 5.000% 8/1/32 5,450 6,541 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 6,898 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 5,774 Santa Rosa CA Wastewater Revenue 5.000% 9/1/29 2,870 3,507 Santa Rosa CA Wastewater Revenue 5.000% 9/1/30 3,055 3,706 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 1,814 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 1,643 3 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/29 2,125 2,381 3 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 2,665 2,960 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,777 Solano County CA COP 5.000% 11/1/18 (14) 3,810 4,385 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,585 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,783 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,987 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/21 1,750 2,216 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/22 3,000 3,793 South Orange County CA Public Financing Authority Special Tax Revenue (Portola Hills/Lomas Laguna) 5.250% 8/15/13 (2) 2,290 2,296 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 (14) 13,255 13,905 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 12,126 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 6,086 Southern California Public Power Authority Revenue 5.000% 7/1/30 10,750 13,076 Southern California Public Power Authority Revenue (Canyon Power Project) 5.250% 7/1/27 6,950 8,389 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/28 3,500 4,203 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/29 2,500 2,989 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/30 2,500 2,977 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/28 5,000 5,943 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,917 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,176 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,250 6,156 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 5,858 63 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 7,000 8,241 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 2,500 2,970 Southern California Public Power Authority Revenue (San Juan Unit 3) 5.500% 1/1/13 (4) 3,500 3,516 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 6,008 1 Sweetwater CA Unified School District GO TOB VRDO 0.180% 12/7/12 (13) 3,300 3,300 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.190% 12/7/12 LOC 2,000 2,000 Tulare County CA COP 5.000% 8/15/15 (14) 6,460 7,102 Turlock CA Irrigation District Revenue 5.000% 1/1/21 3,805 4,634 Turlock CA Irrigation District Revenue 5.000% 1/1/22 5,415 6,475 Turlock CA Irrigation District Revenue 5.000% 1/1/28 7,020 8,032 Turlock CA Irrigation District Revenue 5.000% 1/1/29 6,400 7,328 Turlock CA Irrigation District Revenue 5.000% 1/1/30 7,770 8,866 University of California Regents Medical Center Revenue 5.000% 5/15/19 (14) 5,075 5,680 University of California Regents Medical Center Revenue 5.000% 5/15/20 (14) 5,065 5,663 University of California Regents Medical Center Revenue 5.000% 5/15/25 19,385 22,167 University of California Regents Medical Center Revenue 5.000% 5/15/26 10,095 11,484 University of California Regents Medical Center Revenue 4.750% 5/15/31 (14) 2,300 2,489 University of California Regents Medical Center Revenue VRDO 0.140% 12/3/12 12,115 12,115 University of California Regents Medical Center Revenue VRDO 0.160% 12/3/12 900 900 University of California Revenue 4.750% 5/15/13 (Prere.) 21,320 21,974 University of California Revenue 5.000% 5/15/15 (Prere.) 1,185 1,330 University of California Revenue 5.000% 5/15/15 (Prere.) 555 623 University of California Revenue 5.000% 5/15/15 (Prere.) 240 269 University of California Revenue 5.000% 5/15/17 (4) 19,435 21,752 University of California Revenue 5.000% 5/15/18 (4) 9,445 10,549 University of California Revenue 5.000% 5/15/19 (4) 4,035 4,500 University of California Revenue 5.000% 5/15/20 (4) 30,900 34,462 University of California Revenue 5.000% 5/15/21 (4) 14,915 16,634 University of California Revenue 5.000% 5/15/22 5,420 6,933 University of California Revenue 5.750% 5/15/25 3,000 3,765 University of California Revenue 5.000% 5/15/26 (14) 10,000 11,392 University of California Revenue 5.000% 5/15/27 10,900 13,564 University of California Revenue 5.000% 5/15/28 11,680 14,476 University of California Revenue 5.000% 5/15/32 14,020 17,221 1 University of California Revenue TOB VRDO 0.180% 12/3/12 4,400 4,400 1 University of California Revenue TOB VRDO 0.180% 12/3/12 7,295 7,295 1 University of California Revenue TOB VRDO 0.180% 12/3/12 300 300 1 University of California Revenue TOB VRDO 0.220% 12/7/12 7,299 7,299 Upland CA Community Facilities District No. 2003-2 Improvement Area No. 1 Special Tax Revenue 5.000% 9/1/31 1,110 1,178 64 California Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ventura County CA Community College District GO 5.000% 8/1/16 (14) 360 367 Ventura County CA Community College District GO 5.000% 8/1/17 (14) 270 275 Ventura County CA Community College District GO 5.000% 8/1/24 1,210 1,528 Ventura County CA Community College District GO 5.000% 8/1/25 1,915 2,400 Ventura County CA Community College District GO 5.000% 8/1/27 2,205 2,729 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 8,089 Vista CA Unified School District GO 5.000% 8/1/23 2,500 3,167 Vista CA Unified School District GO 5.000% 8/1/24 5,000 6,281 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 2,000 2,275 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 1,166 West Basin CA Municipal Water District Revenue 5.000% 8/1/22 2,000 2,557 West Basin CA Municipal Water District Revenue 5.000% 8/1/23 1,500 1,881 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 6,811 Westlands CA Water District Revenue 5.000% 9/1/21 (4) 750 929 Westlands CA Water District Revenue 5.000% 9/1/22 (4) 750 931 Westlands CA Water District Revenue 5.000% 9/1/23 (4) 1,705 2,104 Westlands CA Water District Revenue 5.000% 9/1/24 (4) 1,000 1,218 Westlands CA Water District Revenue 5.000% 9/1/25 (4) 1,250 1,512 William S. Hart CA Union High School District GO 5.000% 9/1/24 1,425 1,815 William S. Hart CA Union High School District GO 5.000% 9/1/25 1,735 2,192 William S. Hart CA Union High School District GO 5.000% 9/1/26 1,085 1,362 William S. Hart CA Union High School District GO 5.000% 9/1/27 1,500 1,871 6,883,001 Puerto Rico (0.2%) Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/13 (ETM) 660 680 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/21 (3) 5,000 5,529 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/23 (3) 1,585 1,726 Puerto Rico Municipal Finance Agency GO 5.000% 7/1/14 (11) 1,360 1,435 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/16 (11) 1,400 1,564 10,934 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/15 2,200 2,338 Total Tax-Exempt Municipal Bonds (Cost $6,308,912) 6,896,273 Other Assets and Liabilities (-0.2%) Other Assets 80,432 Liabilities (95,104) (14,672) Net Assets (100%) 6,881,601 65 California Intermediate-Term Tax-Exempt Fund At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 6,392,640 Undistributed Net Investment Income — Accumulated Net Realized Losses (98,380) Unrealized Appreciation (Depreciation) Investment Securities 587,361 Futures Contracts (20) Net Assets 6,881,601 Investor Shares—Net Assets Applicable to 115,320,689 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,374,913 Net Asset Value Per Share—Investor Shares $11.92 Admiral Shares—Net Assets Applicable to 461,873,143 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,506,688 Net Asset Value Per Share—Admiral Shares $11.92 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $162,227,000, representing 2.4% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. * Securities with a value of $517,000 have been segregated as initial margin for open futures cont r acts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 66 California Intermediate-Term Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 67 California Intermediate-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 215,745 Total Income 215,745 Expenses The Vanguard Group—Note B Investment Advisory Services 332 Management and Administrative—Investor Shares 2,123 Management and Administrative—Admiral Shares 4,556 Marketing and Distribution—Investor Shares 362 Marketing and Distribution—Admiral Shares 1,010 Custodian Fees 70 Auditing Fees 29 Shareholders’ Reports—Investor Shares 25 Shareholders’ Reports—Admiral Shares 13 Trustees’ Fees and Expenses 5 Total Expenses 8,525 Net Investment Income 207,220 Realized Net Gain (Loss) Investment Securities Sold 7,229 Futures Contracts 40 Realized Net Gain (Loss) 7,269 Change in Unrealized Appreciation (Depreciation) Investment Securities 386,555 Futures Contracts (20) Change in Unrealized Appreciation (Depreciation) 386,535 Net Increase (Decrease) in Net Assets Resulting from Operations 601,024 See accompanying Notes, which are an integral part of the Financial Statements. 68 California Intermediate-Term Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 207,220 200,070 Realized Net Gain (Loss) 7,269 (7,461) Change in Unrealized Appreciation (Depreciation) 386,535 120,346 Net Increase (Decrease) in Net Assets Resulting from Operations 601,024 312,955 Distributions Net Investment Income Investor Shares (42,464) (43,985) Admiral Shares (164,756) (156,085) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (207,220) (200,070) Capital Share Transactions Investor Shares 100,368 (144,605) Admiral Shares 820,026 126,168 Net Increase (Decrease) from Capital Share Transactions 920,394 (18,437) Total Increase (Decrease) 1,314,198 94,448 Net Assets Beginning of Period 5,567,403 5,472,955 End of Period 6,881,601 5,567,403 See accompanying Notes, which are an integral part of the Financial Statements. 69 California Intermediate-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.18 $10.93 $10.86 $10.21 $10.92 Investment Operations Net Investment Income .379 .408 .408 .412 .425 Net Realized and Unrealized Gain (Loss) on Investments .740 .250 .070 .650 (.710) Total from Investment Operations 1.119 .658 .478 1.062 (.285) Distributions Dividends from Net Investment Income (.379) (.408) (.408) (.412) (.425) Distributions from Realized Capital Gains — Total Distributions (.379) (.408) (.408) (.412) (.425) Net Asset Value, End of Period $11.92 $11.18 $10.93 $10.86 $10.21 Total Return 1 10.14% 6.17% 4.43% 10.56% -2.71% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,375 $1,193 $1,314 $1,435 $1,320 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.26% 3.73% 3.70% 3.88% 3.96% Portfolio Turnover Rate 9% 13% 10% 17% 25% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 70 California Intermediate-Term Tax-Exempt Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.18 $10.93 $10.86 $10.21 $10.92 Investment Operations Net Investment Income .388 .417 .417 .421 .432 Net Realized and Unrealized Gain (Loss) on Investments .740 .250 .070 .650 (.710) Total from Investment Operations 1.128 .667 .487 1.071 (.278) Distributions Dividends from Net Investment Income (.388) (.417) (.417) (.421) (.432) Distributions from Realized Capital Gains — Total Distributions (.388) (.417) (.417) (.421) (.432) Net Asset Value, End of Period $11.92 $11.18 $10.93 $10.86 $10.21 Total Return 1 10.23% 6.26% 4.52% 10.65% -2.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,507 $4,375 $4,159 $3,626 $3,210 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.34% 3.81% 3.78% 3.96% 4.03% Portfolio Turnover Rate 9% 13% 10% 17% 25% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 71 California Intermediate-Term Tax-Exempt Fund Notes to Financial Statements Vanguard California Intermediate-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended November 30, 2012, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 72 California Intermediate-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $930,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.37% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 6,896,273 — Futures Contracts—Liabilities 1 (20) — — Total (20) 6,896,273 — 1 Represents variation margin on the last day of the reporting period. D. At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2013 (404) (53,991) (20) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 73 California Intermediate-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, the fund used capital loss carryforwards of $5,993,000 to offset taxable capital gains realized during the year ended November 30, 2012. At November 30, 2012, the fund had available capital loss carryforwards totaling $95,229,000 to offset future net capital gains of $784,000 through November 30, 2013, $6,523,000 through November 30, 2014, $3,936,000 through November 30, 2015, $38,506,000 through November 30, 2016, $38,406,000 through November 30, 2017, $990,000 through November 30, 2018, and $6,084,000 through November 30, 2019. At November 30, 2012, the cost of investment securities for tax purposes was $6,312,083,000. Net unrealized appreciation of investment securities for tax purposes was $584,190,000, consisting of unrealized gains of $590,943,000 on securities that had risen in value since their purchase and $6,753,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended November 30, 2012, the fund purchased $1,335,339,000 of investment securities and sold $539,298,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Year Ended November 30, 2012 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 472,315 40,682 340,985 31,243 Issued in Lieu of Cash Distributions 37,178 3,195 39,355 3,602 Redeemed (409,125) (35,242) (524,945) (48,403) Net Increase (Decrease)—Investor Shares 100,368 8,635 (144,605) (13,558) Admiral Shares Issued 1,336,171 115,038 1,028,223 94,169 Issued in Lieu of Cash Distributions 125,251 10,761 119,408 10,923 Redeemed (641,396) (55,252) (1,021,463) (94,270) Net Increase (Decrease) —Admiral Shares 820,026 70,547 126,168 10,822 H. In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 74 California Long-Term Tax-Exempt Fund Fund Profile As of November 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VCITX VCLAX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.10% 2.18% Financial Attributes Barclays CA Barclays Muni Municipal Bond Bond Fund Index Index Number of Bonds 551 6,225 46,378 Yield to Maturity (before expenses) 2.1% 1.9% 1.9% Average Coupon 4.4% 4.9% 4.9% Average Duration 6.2 years 5.8 years 6.1 years Average Effective Maturity 6.6 years 5.7 years 5.8 years Short-Term Reserves 4.4% — — Volatility Measures Barclays Barclays CA Municipal Muni Bond Bond Index Index R-Squared 0.98 0.96 Beta 1.00 1.19 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 9.6% 1 - 3 Years 9.2 3 - 5 Years 18.1 5 - 10 Years 56.0 10 - 20 Years 4.4 20 - 30 Years 2.2 Over 30 Years 0.5 Distribution by Credit Quality (% of portfolio) AAA 6.6% AA 48.2 A 35.3 BBB 7.7 BB 0.1 B 0.8 Not Rated 1.3 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 75 California Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment California Long-Term Tax-Exempt Fund Investor Shares 13.20% 5.78% 5.11% $16,458 ••••• • Barclays CA Municipal Bond Index 11.80 6.42 5.61 17,260 – California Municipal Debt Funds Average 14.50 5.72 4.82 16,018 Barclays Municipal Bond Index 10.17 6.23 5.45 17,005 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment California Long-Term Tax-Exempt Fund Admiral Shares 13.29% 5.86% 5.18% $82,884 Barclays CA Municipal Bond Index 11.80 6.42 5.61 86,300 Barclays Municipal Bond Index 10.17 6.23 5.45 85,027 See Financial Highlights for dividend and capital gains information. 76 California Long-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 Barclays CA Muni Bond Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 4.73% 2.22% 6.95% 5.91% 2004 4.65 -1.33 3.32 4.99 2005 4.54 -0.32 4.22 4.59 2006 4.71 1.99 6.70 6.44 2007 4.52 -3.37 1.15 2.17 2008 4.13 -11.08 -6.95 -5.18 2009 4.96 7.75 12.71 13.21 2010 4.36 0.27 4.63 5.80 2011 4.51 2.09 6.60 7.49 2012 4.30 8.90 13.20 11.80 Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 4/7/1986 10.37% 5.33% 4.53% -0.05% 4.48% Admiral Shares 11/12/2001 10.46 5.41 4.60 -0.05 4.55 77 California Long-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) California (99.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.250% 12/3/12 LOC 2,540 2,540 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/37 4,565 5,222 ABAG Finance Authority for Nonprofit Corps. California Revenue (Odd Fellows Home) 5.000% 4/1/42 1,000 1,120 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/21 500 571 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/23 650 774 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 12,095 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 2,302 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 2,529 Anaheim CA Public Financing Authority Revenue (Distribution System) 5.000% 10/1/21 (14) 3,390 3,505 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 4,750 5,077 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/24 5,500 6,999 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,908 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/34 1,500 1,766 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/34 5,000 5,775 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/39 15,050 17,382 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 5,705 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/44 10,000 11,911 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 4,915 California County CA Tobacco Securitization Agency Revenue 5.450% 6/1/28 7,500 7,301 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 8,000 9,791 78 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 10,000 12,793 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 9,500 12,154 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,311 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 30,000 36,090 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/25 8,810 10,669 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/35 4,000 4,868 California Economic Recovery GO 5.000% 7/1/18 12,000 14,741 California Economic Recovery GO 5.000% 7/1/19 6,000 7,544 California Economic Recovery GO 5.000% 7/1/20 15,000 18,696 California Economic Recovery GO 5.250% 7/1/21 16,985 21,165 California Economic Recovery GO 5.000% 7/1/22 5,000 5,760 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 10/1/39 7,730 9,160 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 3,000 3,490 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/42 4,000 4,761 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,984 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,251 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/33 3,000 3,628 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/34 3,155 1,317 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/35 3,155 1,234 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/36 3,155 1,178 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/37 3,155 1,127 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/39 2,805 907 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/40 1,580 487 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 5,330 7,311 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,571 California Educational Facilities Authority Revenue (University of Southern California) 4.750% 10/1/37 1,650 1,886 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,445 6,452 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 3,420 4,149 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,000 2,164 California GO 7.000% 11/1/13 (14) 65 67 California GO 5.250% 10/1/14 (14) 1,955 1,988 California GO 5.000% 10/1/18 9,000 11,064 79 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 5.000% 3/1/19 1,250 1,550 California GO 6.000% 4/1/19 1,690 2,207 California GO 6.000% 8/1/19 (3) 210 212 California GO 5.000% 10/1/19 10,070 12,655 California GO 5.000% 4/1/20 1,460 1,788 California GO 5.000% 9/1/21 11,000 14,091 California GO 5.250% 9/1/22 3,000 3,951 California GO 5.000% 11/1/22 1,000 1,184 California GO 5.250% 9/1/23 10,100 12,782 California GO 5.000% 3/1/25 7,000 8,430 California GO 5.125% 2/1/26 15,325 16,087 California GO 5.000% 6/1/26 (14) 20,000 23,287 California GO 5.250% 10/1/27 5,000 6,115 California GO 5.100% 11/1/27 1,475 1,802 California GO 5.000% 9/1/28 10,650 12,073 California GO 5.000% 10/1/29 1,400 1,657 California GO 5.250% 10/1/29 4,700 5,668 California GO 5.250% 3/1/30 10,000 12,184 California GO 4.500% 8/1/30 5,000 5,481 California GO 5.250% 9/1/30 6,000 7,311 California GO 5.750% 4/1/31 15,875 19,369 California GO 5.000% 6/1/32 25,000 28,202 California GO 5.000% 9/1/32 1,045 1,235 California GO 6.000% 3/1/33 7,000 8,996 California GO 5.125% 4/1/33 8,500 9,722 California GO 6.500% 4/1/33 33,000 42,384 California GO 5.000% 6/1/34 7,000 7,501 California GO 5.250% 4/1/35 5,000 6,014 California GO 6.000% 11/1/35 10,000 12,654 California GO 5.000% 9/1/36 8,500 10,014 California GO 5.250% 3/1/38 13,565 15,455 California GO 6.000% 4/1/38 21,190 26,296 California GO 5.250% 8/1/38 10,000 11,496 California GO 5.500% 11/1/39 3,690 4,420 California GO 6.000% 11/1/39 2,700 3,407 California GO 5.500% 3/1/40 11,500 13,868 California GO 5.250% 11/1/40 11,000 13,170 California GO 5.000% 10/1/41 10,000 11,559 California GO 5.000% 9/1/42 5,750 6,721 1 California GO TOB VRDO 0.180% 12/4/12 3,700 3,700 California GO VRDO 0.140% 12/3/12 LOC 2,600 2,600 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/33 2,500 2,514 California Health Facilities Financing Authority Revenue (Casa Colina) 6.125% 4/1/32 10,000 10,018 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,902 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 2,500 2,940 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 5,000 6,016 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/41 9,000 10,265 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.180% 12/7/12 LOC 2,800 2,800 80 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 7,000 7,666 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/34 2,415 2,696 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/39 10,245 11,389 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 3,000 3,405 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/34 2,475 2,750 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) 6.500% 11/1/38 3,000 3,715 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) 5.250% 11/1/41 4,025 4,580 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/37 2,000 2,249 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/42 5,000 5,671 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 6,250 7,209 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/39 4,465 5,170 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 12,000 13,790 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 2,750 3,381 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/26 5,000 6,124 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/33 2,500 2,939 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/33 2,000 2,462 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 6,500 7,558 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.500% 8/15/33 3,920 4,565 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/40 6,000 6,911 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,220 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 16,675 19,132 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/22 5,000 5,922 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,944 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 11/15/46 20,500 22,944 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 12/7/12 LOC 1,990 1,990 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 12/3/12 (ETM) 2,000 2,000 81 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.140% 12/3/12 LOC 4,300 4,300 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 (14) 4,135 4,298 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.500% 2/1/39 11,000 12,026 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,903 California Public Works Board Lease Revenue (Community Colleges) 5.000% 3/1/27 (14) 2,970 3,295 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/17 6,000 6,689 California Public Works Board Lease Revenue (Department of Corrections) 6.500% 9/1/17 (2) 18,995 21,142 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/17 (14) 13,835 14,912 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/19 (14) 15,230 16,368 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/25 6,000 7,390 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 8,250 9,945 California Public Works Board Lease Revenue (Office of Emergency Services) 5.000% 3/1/27 (14) 8,950 9,929 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/27 (14) 9,045 10,112 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/30 17,000 18,523 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,078 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 2,000 2,442 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 5,000 6,317 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/26 5,000 5,961 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,660 California State University Revenue Systemwide 5.250% 5/1/14 (Prere.) 3,510 3,753 California State University Revenue Systemwide 5.250% 5/1/14 (Prere.) 3,045 3,256 California State University Revenue Systemwide 5.250% 11/1/19 (4) 1,490 1,589 California State University Revenue Systemwide 5.250% 11/1/20 (4) 1,700 1,813 California State University Revenue Systemwide 5.000% 11/1/21 (2) 17,215 19,002 California State University Revenue Systemwide 5.000% 11/1/24 2,000 2,474 California State University Revenue Systemwide 5.750% 11/1/27 4,500 5,419 California State University Revenue Systemwide 5.250% 11/1/34 5,000 5,769 California State University Revenue Systemwide 5.000% 11/1/35 (14) 5,000 5,496 California State University Revenue Systemwide 5.000% 11/1/37 10,000 11,708 California State University Revenue Systemwide 5.250% 11/1/38 3,280 3,774 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.150% 12/7/12 8,550 8,550 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/ West) 5.000% 3/1/35 8,000 8,561 82 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Health Facility Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/1/18 4,615 4,626 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 8,500 8,665 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,000 7,896 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/30 5,000 5,196 2 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/42 1,500 1,675 2 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/47 2,000 2,213 California Statewide Communities Development Authority Revenue (John Muir Health) 5.000% 8/15/34 5,390 5,988 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 4.750% 4/1/33 4,185 4,600 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 3/1/41 4,925 5,405 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 21,000 24,397 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 10,250 11,261 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.160% 12/7/12 LOC 2,800 2,800 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 9,000 9,234 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.150% 12/7/12 LOC 4,400 4,400 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 2,500 3,013 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,000 12,760 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 2,900 3,313 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 3,490 3,987 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 11/15/38 4,250 4,880 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 7,500 8,657 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 4.875% 11/15/36 3,730 3,779 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,492 83 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/38 13,000 13,403 Cerritos CA Community College District GO 0.000% 8/1/34 4,000 1,480 Cerritos CA Community College District GO 0.000% 8/1/35 1,730 608 Cerritos CA Community College District GO 5.000% 8/1/38 7,000 8,180 1 Cerritos CA Community College District GO TOB VRDO 0.190% 12/7/12 7,500 7,500 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 2,000 2,036 Clovis CA Unified School District GO 0.000% 8/1/13 (14) 4,935 4,925 Clovis CA Unified School District GO 0.000% 8/1/15 (14) 2,770 2,710 Clovis CA Unified School District GO 0.000% 8/1/16 (14) 2,865 2,719 East Bay CA Municipal Utility District Waste Water System Revenue 5.000% 6/1/33 (2) 1,350 1,556 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 (14) 15,765 18,173 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/36 10,000 11,942 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,435 East Bay CA Regional Park District Revenue 5.000% 9/1/27 4,070 4,920 East Side CA Union High School District GO 5.000% 8/1/37 5,655 6,460 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,424 El Camino CA Community College District GO 0.000% 8/1/34 5,000 1,927 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/27 1,000 1,152 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 3,064 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 9,814 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/32 (2) 5,000 5,176 Fontana CA Unified School District GO 5.250% 8/1/14 (Prere.) 5,875 6,356 Fontana CA Unified School District GO 5.250% 8/1/31 (4) 240 256 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,788 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 2,908 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 2,557 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,564 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 11,860 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/26 10,000 10,377 Fresno CA Airport Revenue 5.500% 7/1/30 (4) 1,500 1,503 Gavilan CA Joint Community College District GO 5.500% 8/1/14 (Prere.) 3,315 3,600 Gavilan CA Joint Community College District GO 5.500% 8/1/28 (2) 90 97 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 4,000 4,105 * Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 24,000 24,692 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 7,785 6,542 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 8,500 7,890 84 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Grossmont CA Healthcare District GO 6.125% 7/15/40 2,500 3,149 Grossmont CA Union High School District GO 0.000% 8/1/30 6,600 3,134 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 2,370 2,445 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,735 1,790 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,550 1,599 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.150% 12/7/12 LOC 2,900 2,900 Huntington Beach CA Union High School District GO 0.000% 8/1/30 (4) 8,340 4,043 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.150% 12/3/12 LOC 6,400 6,400 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/30 (2) 5,500 5,760 Kern CA High School District GO 6.400% 8/1/14 (ETM) 1,490 1,641 Kern CA High School District GO 6.400% 8/1/15 (ETM) 1,645 1,908 Kern CA High School District GO 6.400% 8/1/16 (ETM) 1,815 2,215 Kern County CA GO 5.750% 8/1/35 (12) 2,000 2,305 Las Virgenes CA Unified School District GO 0.000% 9/1/26 (14) 6,140 3,703 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/20 6,155 6,404 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/21 2,500 2,589 2 Long Beach CA Community College District GO 0.000% 8/1/34 2,520 948 Long Beach CA Finance Authority Lease Revenue (Temple & Willow Facility) 5.500% 10/1/18 (14) 5,030 5,116 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.638% 11/15/26 1,800 1,524 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/37 2,500 3,121 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 8,304 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 4,338 Long Beach CA Harbor Revenue 5.000% 5/15/17 (14) 3,655 3,904 Los Angeles CA Community College District GO 5.500% 8/1/25 3,980 4,969 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 5,000 5,632 Los Angeles CA Community College District GO 5.000% 8/1/32 (14) 7,340 8,469 Los Angeles CA Community College District GO 6.000% 8/1/33 5,160 6,598 Los Angeles CA Community College District GO 5.250% 8/1/39 5,000 6,247 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 2,000 2,469 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 6,109 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,951 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 14,590 17,276 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,707 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.190% 12/7/12 1,440 1,440 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,851 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 2,500 3,188 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 (2) 10,000 11,481 85 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 (2) 16,000 18,369 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 5,726 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 8,360 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 (14) 5,995 6,386 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,608 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 5,000 5,894 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 10,000 11,987 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 3,000 3,596 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/37 1,545 1,843 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 7,365 8,773 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 2,250 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/39 2,000 2,422 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 12/3/12 5,855 5,855 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 12/3/12 12,265 12,265 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 12/3/12 8,700 8,700 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 12/7/12 300 300 Los Angeles CA GO 5.000% 9/1/22 11,155 14,234 Los Angeles CA GO 5.000% 9/1/31 5,785 6,961 Los Angeles CA TRAN 2.000% 6/27/13 16,000 16,163 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 10,000 10,279 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 2,655 3,048 Los Angeles CA Unified School District GO 5.000% 7/1/21 3,500 4,325 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 9,745 11,119 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 7,500 8,557 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 7,744 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 6,149 Los Angeles CA Unified School District GO 5.250% 7/1/28 7,000 8,566 Los Angeles CA Unified School District GO 5.000% 7/1/30 (3) 7,500 8,345 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 8,000 9,097 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 5,833 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 11,966 2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 4,000 5,087 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 5,000 6,366 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.180% 12/3/12 7,730 7,730 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 4,000 4,399 86 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 4,000 4,399 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/25 (14) 1,265 1,391 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/37 2,750 3,151 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/42 3,400 3,908 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 1,660 1,884 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue 4.500% 10/1/42 (2) 2,500 2,631 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/14 (ETM) 1,000 944 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,520 Los Angeles County CA TRAN 2.000% 6/28/13 5,000 5,052 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 10,338 M-S-R California Energy Authority Revenue 6.500% 11/1/39 7,000 10,047 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 1,795 1,845 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 11,220 13,965 Marin CA Municipal Water District Financing Authority Water Revenue 5.000% 7/1/44 4,000 4,750 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,500 3,265 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,410 4,021 Metropolitan Water District of Southern California Revenue 5.000% 10/1/26 4,000 5,042 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,235 4,820 2 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,000 5,074 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 3,000 3,584 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 7,535 9,314 Metropolitan Water District of Southern California Revenue 5.000% 10/1/35 2,855 3,497 1 Metropolitan Water District of Southern California Water Revenue TOB VRDO 0.180% 12/3/12 1,300 1,300 Modesto CA High School District GO 0.000% 8/1/15 (14) 5,000 4,885 Modesto CA High School District GO 0.000% 8/1/17 (14) 3,000 2,730 Modesto CA High School District GO 0.000% 8/1/18 (14) 3,225 2,833 Modesto CA Irrigation District COP 5.500% 7/1/35 1,000 1,112 Modesto CA Irrigation District COP 5.000% 10/1/36 (2) 4,795 5,063 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/23 2,050 2,558 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 9,115 11,590 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/16 (4) 1,010 1,013 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/17 (4) 1,060 1,063 87 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 1,115 1,118 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 1,120 1,123 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 1,180 1,183 Mount Diablo CA Unified School District GO 5.000% 6/1/37 1,915 2,222 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,335 3,609 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,170 3,431 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,010 3,258 New Haven CA Unified School District GO 12.000% 8/1/17 (4) 1,500 2,245 Newark CA Unified School District GO 0.000% 8/1/13 (4) 2,050 2,044 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,408 Newport Mesa CA Unified School District GO 0.000% 8/1/35 4,000 1,542 Newport Mesa CA Unified School District GO 0.000% 8/1/36 1,000 369 Newport Mesa CA Unified School District GO 0.000% 8/1/37 2,000 708 Newport Mesa CA Unified School District GO 0.000% 8/1/38 1,000 336 Northern California Gas Authority No. 1 Revenue 0.841% 7/1/17 17,000 16,318 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 10,000 11,406 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,531 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/27 2,255 2,754 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/32 1,155 1,376 Oakland CA GO 5.000% 1/15/31 3,550 4,103 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 2/1/14 (2) 1,980 2,035 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 4,311 Ohlone CA Community College District GO 5.250% 8/1/41 5,000 5,950 Orange County CA Water District Revenue 5.000% 8/15/41 6,855 8,055 Palmdale CA COP 5.250% 9/1/19 (14) 1,310 1,340 Palmdale CA COP 5.250% 9/1/20 (14) 1,450 1,483 Palmdale CA COP 5.250% 9/1/21 (14) 1,605 1,641 Palmdale CA COP 5.250% 9/1/22 (14) 1,765 1,805 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.250% 9/2/22 200 220 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/26 1,000 1,149 Palomar Pomerado Health California COP 6.000% 11/1/41 3,000 3,301 Palomar Pomerado Health California GO 4.500% 8/1/32 (14) 12,500 13,577 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 4,000 1,547 Palomar Pomerado Health System California Revenue 5.375% 11/1/13 (14) 6,730 6,743 Pasadena CA Unified School District GO 5.000% 5/1/34 4,000 4,750 Peralta CA Community College District Revenue 5.000% 8/1/39 4,000 4,452 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.700% 8/1/13 (Prere.) 7,000 7,393 88 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,150 884 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,575 1,758 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 3,755 2,409 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 568 Pomona CA Unified School District GO 5.600% 8/1/14 (ETM) 1,585 1,725 Pomona CA Unified School District GO 5.600% 8/1/15 (ETM) 2,000 2,276 Pomona CA Unified School District GO 5.600% 8/1/16 (ETM) 1,000 1,188 Pomona CA Unified School District GO 7.500% 8/1/17 (ETM) 2,540 3,342 Port of Oakland CA Revenue 5.000% 11/1/16 (14) 8,160 9,419 Port of Oakland CA Revenue 5.000% 11/1/17 (14) 5,000 5,926 Poway CA Unified School District GO 5.000% 9/1/25 1,840 2,102 Poway CA Unified School District GO 5.000% 8/1/27 5,575 6,855 Poway CA Unified School District GO 5.000% 9/1/27 2,060 2,322 Poway CA Unified School District GO 5.000% 9/1/31 1,375 1,525 Poway CA Unified School District GO 0.000% 8/1/33 5,010 2,074 Poway CA Unified School District GO 5.000% 9/1/33 1,000 1,105 Poway CA Unified School District GO 0.000% 8/1/34 8,130 3,140 Poway CA Unified School District GO 5.000% 9/1/36 700 764 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/47 15,900 16,519 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.125% 4/1/21 (14) 2,650 2,657 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/26 (14) 2,905 2,910 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/33 (14) 3,000 3,004 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 7,706 Rio Hondo CA Community College District GO 0.000% 8/1/36 16,650 5,804 1 Riverside CA Electric Revenue TOB VRDO 0.180% 12/3/12 5,300 5,300 Riverside CA Unified School District Community Facilities District No. 7 (Victoria Grove) Special Tax Revenue 5.000% 9/1/31 (2) 4,000 4,196 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/21 1,280 1,523 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/22 1,335 1,589 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/24 1,440 1,680 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/28 1,795 2,051 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/29 1,880 2,150 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/32 1,375 1,548 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/13 (14) 5,000 4,958 89 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/14 (14) 2,000 1,924 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 2,000 1,868 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 12/7/12 2,775 2,775 Roseville CA Electric System Revenue 5.000% 2/1/37 4,500 5,073 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,440 1,685 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,887 Sacramento CA Financing Authority Lease Revenue 5.375% 11/1/14 (2) 3,595 3,785 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 6,785 7,922 Sacramento CA Municipal Utility District Revenue 5.900% 7/1/20 (2) 15,850 20,560 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/31 1,175 1,416 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/32 1,195 1,432 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/33 1,450 1,730 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/36 3,000 3,366 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 5,000 5,573 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/26 (14) 5,000 5,724 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/30 (14) 5,650 6,351 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.160% 12/7/12 LOC 5,000 5,000 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 13,610 14,575 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/32 4,035 4,919 San Diego CA Community College District GO 5.250% 8/1/33 2,500 3,080 San Diego CA Community College District GO 0.000% 8/1/36 8,000 2,803 San Diego CA Community College District GO 5.000% 8/1/36 2,500 2,959 San Diego CA Community College District GO 0.000% 8/1/38 3,510 1,112 San Diego CA Community College District GO 5.000% 8/1/41 3,000 3,545 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/34 6,000 7,025 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 7,000 8,137 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/35 2,500 3,058 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/38 1,500 1,718 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/39 5,000 5,974 San Diego CA Unified School District GO 0.000% 7/1/15 (14) 2,770 2,712 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 10,000 13,066 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 9,000 11,843 San Diego CA Unified School District GO 0.000% 7/1/29 8,150 4,090 San Diego CA Unified School District GO 0.000% 7/1/30 1,500 715 San Diego CA Unified School District GO 0.000% 7/1/38 4,890 1,489 San Diego County CA COP 5.000% 2/1/28 (2) 2,000 2,171 90 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Diego County CA COP 5.000% 2/1/30 (2) 2,345 2,527 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 4,000 4,723 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,200 3,726 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/34 2,715 3,071 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/37 1,500 1,797 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/38 2,000 2,392 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/40 3,000 3,383 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/48 3,000 3,532 San Diego County CA Water Authority Revenue 5.000% 5/1/31 4,700 5,678 San Diego County CA Water Authority Revenue COP 5.000% 5/1/26 (4) 7,275 8,409 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 15,000 17,279 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/36 2,625 3,179 San Francisco CA City & County GO 5.000% 6/15/23 6,000 7,669 San Francisco CA City & County International Airport Revenue 5.000% 5/1/19 7,500 9,261 San Francisco CA City & County International Airport Revenue 5.000% 5/1/20 5,315 6,642 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 5,220 6,336 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,065 2,502 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 8,430 10,393 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,100 1,342 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,205 1,470 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,275 1,527 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,605 3,141 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 5,000 5,969 San Francisco CA City & County Public Utilities Commission Water Revenue 4.750% 11/1/36 (4) 4,500 4,971 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/43 10,000 11,774 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/39 2,000 2,368 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.750% 8/1/41 1,000 1,212 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,928 91 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Francisco CA City & County Unified School District GO 5.000% 6/15/32 8,365 10,130 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 3,475 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 3,309 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/31 (14) 11,950 4,755 San Jose CA Airport Revenue 5.000% 3/1/33 (2) 4,000 4,281 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,000 1,043 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 898 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 2,865 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.500% 5/1/42 5,000 6,147 San Juan CA Unified School District GO 0.000% 8/1/13 (4) 2,220 2,215 San Juan CA Unified School District GO 0.000% 8/1/14 (4) 2,610 2,576 San Juan CA Unified School District GO 0.000% 8/1/16 (4) 2,000 1,875 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,568 San Juan CA Unified School District GO 0.000% 8/1/19 (4) 2,210 1,880 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 4,014 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 3,113 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,000 5,133 San Marcos CA Unified School District GO 0.000% 8/1/32 2,600 1,076 San Marcos CA Unified School District GO 5.000% 8/1/34 5,620 6,528 San Marcos CA Unified School District GO 5.000% 8/1/38 2,835 3,265 San Mateo County CA Community College District GO 5.000% 9/1/31 5,000 5,662 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 6.500% 7/1/13 (14) 3,290 3,387 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 4,161 San Ramon Valley CA Unified School District GO 0.000% 7/1/13 (14) 3,680 3,675 San Ramon Valley CA Unified School District GO 0.000% 7/1/14 (14) 8,290 8,225 San Ramon Valley CA Unified School District GO 0.000% 7/1/15 (14) 2,005 1,968 San Ramon Valley CA Unified School District GO 4.000% 8/1/20 3,620 4,375 San Ramon Valley CA Unified School District GO 5.000% 8/1/22 4,000 5,215 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (14) 5,345 6,064 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 2,000 2,323 Santa Clara CA Electric Revenue 5.000% 7/1/21 (14) 2,000 2,054 Santa Clara CA Electric Revenue 6.000% 7/1/31 3,000 3,762 Santa Clara CA Unified School District GO 5.000% 7/1/34 4,000 4,618 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.250% 5/15/36 5,000 5,822 Santa Rosa CA Wastewater Revenue 6.000% 7/2/15 (2) 3,805 4,046 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 3,030 3,256 Santa Rosa CA Wastewater Revenue 5.000% 9/1/28 4,845 5,953 92 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,000 1,194 2 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 1,000 1,111 2 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/35 2,500 2,751 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/28 3,500 4,283 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/35 (14) 16,110 16,774 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 6,086 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,896 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 2,100 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 3,000 3,386 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 6,008 1 Sweetwater CA Unified School District GO TOB VRDO 0.180% 12/7/12 (13) 700 700 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 4,500 3,884 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.000% 6/1/37 2,155 1,868 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 3,303 Turlock CA Irrigation District Revenue 5.000% 1/1/31 2,000 2,276 Turlock CA Irrigation District Revenue 5.000% 1/1/35 3,000 3,372 Turlock CA Irrigation District Revenue 5.500% 1/1/41 3,445 4,008 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,050 4,413 Ukiah CA Unified School District GO 0.000% 8/1/32 (10) 6,425 2,432 Union CA Elementary School District GO 0.000% 9/1/15 (14) 3,860 3,782 Union CA Elementary School District GO 0.000% 9/1/16 (14) 1,500 1,430 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 2,119 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,463 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,521 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 1,910 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,584 University of California Regents Medical Center Revenue VRDO 0.140% 12/3/12 4,500 4,500 University of California Revenue 5.750% 5/15/25 7,000 8,785 University of California Revenue 4.750% 5/15/33 9,425 10,512 University of California Revenue 5.000% 5/15/33 (2) 10,000 10,207 University of California Revenue 5.000% 5/15/34 3,220 3,747 University of California Revenue 5.000% 5/15/34 5,205 6,222 University of California Revenue 5.000% 5/15/35 3,640 4,330 University of California Revenue 5.000% 5/15/37 5,000 5,991 University of California Revenue 5.000% 5/15/37 (13) 6,000 6,784 University of California Revenue 5.250% 5/15/39 7,000 8,362 University of California Revenue 5.000% 5/15/40 2,395 2,776 University of California Revenue 5.000% 5/15/41 5,000 5,885 1 University of California Revenue TOB VRDO 0.180% 12/3/12 18,000 18,000 1 University of California Revenue TOB VRDO 0.180% 12/3/12 3,400 3,400 93 California Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 University of California Revenue TOB VRDO 0.220% 12/7/12 2,699 2,699 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 3,484 3,647 Ventura County CA Community College District GO 5.500% 8/1/33 8,500 10,274 Vista CA Unified School District GO 0.000% 8/1/28 (14) 7,425 3,754 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 2,237 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 10,000 11,140 Walnut Valley CA Unified School District GO 6.000% 8/1/14 (ETM) 2,205 2,414 Walnut Valley CA Unified School District GO 6.000% 8/1/15 (ETM) 2,470 2,826 Walnut Valley CA Unified School District GO 6.000% 8/1/16 (ETM) 2,690 3,210 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 3,154 Washington Township CA Health Care District Revenue 5.000% 7/1/37 3,500 3,680 West Contra Costa CA Unified School District GO 5.250% 8/1/35 (4) 7,000 8,229 Westlands CA Water District Revenue 5.000% 9/1/34 (4) 2,000 2,334 Yuba City CA Unified School District GO 0.000% 9/1/15 (14) 1,870 1,802 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 1,871 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 1,837 3,073,470 Puerto Rico (0.1%) Puerto Rico Municipal Finance Agency GO 5.250% 7/1/19 (11) 2,250 2,604 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 75 81 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.220% 12/7/12 LOC 1,510 1,510 4,195 Total Tax-Exempt Municipal Bonds (Cost $2,762,516) 3,077,665 Other Assets and Liabilities (0.0%) Other Assets 35,101 Liabilities (36,292) (1,191) Net Assets (100%) 3,076,474 94 California Long-Term Tax-Exempt Fund At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 2,869,454 Undistributed Net Investment Income — Accumulated Net Realized Losses (108,120) Unrealized Appreciation (Depreciation) Investment Securities 315,149 Futures Contracts (9) Net Assets 3,076,474 Investor Shares—Net Assets Applicable to 39,783,831 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 486,980 Net Asset Value Per Share—Investor Shares $12.24 Admiral Shares—Net Assets Applicable to 211,548,256 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,589,494 Net Asset Value Per Share—Admiral Shares $12.24 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $73,399,000, representing 2.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. * Securities with a value of $310,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 95 California Long-Term Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 96 California Long-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest 117,901 Total Income 117,901 Expenses The Vanguard Group—Note B Investment Advisory Services 156 Management and Administrative—Investor Shares 774 Management and Administrative—Admiral Shares 2,228 Marketing and Distribution—Investor Shares 119 Marketing and Distribution—Admiral Shares 472 Custodian Fees 36 Auditing Fees 29 Shareholders’ Reports—Investor Shares 11 Shareholders’ Reports—Admiral Shares 7 Trustees’ Fees and Expenses 2 Total Expenses 3,834 Net Investment Income 114,067 Realized Net Gain (Loss) Investment Securities Sold 10,538 Futures Contracts 20 Realized Net Gain (Loss) 10,558 Change in Unrealized Appreciation (Depreciation) Investment Securities 232,141 Futures Contracts (9) Change in Unrealized Appreciation (Depreciation) 232,132 Net Increase (Decrease) in Net Assets Resulting from Operations 356,757 See accompanying Notes, which are an integral part of the Financial Statements. 97 California Long-Term Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 114,067 115,255 Realized Net Gain (Loss) 10,558 (17,030) Change in Unrealized Appreciation (Depreciation) 232,132 66,022 Net Increase (Decrease) in Net Assets Resulting from Operations 356,757 164,247 Distributions Net Investment Income Investor Shares (18,335) (19,336) Admiral Shares (95,732) (95,919) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (114,067) (115,255) Capital Share Transactions Investor Shares 7,143 (95,102) Admiral Shares 152,383 (129,177) Net Increase (Decrease) from Capital Share Transactions 159,526 (224,279) Total Increase (Decrease) 402,216 (175,287) Net Assets Beginning of Period 2,674,258 2,849,545 End of Period 3,076,474 2,674,258 See accompanying Notes, which are an integral part of the Financial Statements. 98 California Long-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.24 $11.01 $10.98 $10.19 $11.46 Investment Operations Net Investment Income .459 .473 .476 .481 .499 Net Realized and Unrealized Gain (Loss) on Investments 1.000 .230 .030 .790 (1.270) Total from Investment Operations 1.459 .703 .506 1.271 (.771) Distributions Dividends from Net Investment Income (.459) (.473) (.476) (.481) (.499) Distributions from Realized Capital Gains — Total Distributions (.459) (.473) (.476) (.481) (.499) Net Asset Value, End of Period $12.24 $11.24 $11.01 $10.98 $10.19 Total Return 1 13.20% 6.60% 4.63% 12.71% -6.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $487 $441 $529 $691 $670 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.89% 4.33% 4.26% 4.51% 4.51% Portfolio Turnover Rate 16% 14% 18% 18% 27% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 99 California Long-Term Tax-Exempt Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.24 $11.01 $10.98 $10.19 $11.46 Investment Operations Net Investment Income .468 .482 .485 .490 .507 Net Realized and Unrealized Gain (Loss) on Investments 1.000 .230 .030 .790 (1.270) Total from Investment Operations 1.468 .712 .515 1.280 (.763) Distributions Dividends from Net Investment Income (.468) (.482) (.485) (.490) (.507) Distributions from Realized Capital Gains — Total Distributions (.468) (.482) (.485) (.490) (.507) Net Asset Value, End of Period $12.24 $11.24 $11.01 $10.98 $10.19 Total Return 1 13.29% 6.68% 4.72% 12.80% -6.88% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,589 $2,234 $2,321 $2,183 $2,078 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.97% 4.41% 4.34% 4.59% 4.58% Portfolio Turnover Rate 16% 14% 18% 18% 27% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. California Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard California Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended November 30, 2012, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. California Long-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $414,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.17% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,077,665 — Futures Contracts—Liabilities 1 (9) — — Total (9) 3,077,665 — 1 Represents variation margin on the last day of the reporting period. D. At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2013 (181) (24,189) (9) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. California Long-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, the fund used capital loss carryforwards of $9,201,000 to offset taxable capital gains realized during the year ended November 30, 2012. At November 30, 2012, the fund had available capital loss carryforwards totaling $102,792,000 to offset future net capital gains of $10,093,000 through November 30, 2015, $22,521,000 through November 30, 2016, $40,669,000 through November 30, 2017, $12,572,000 through November 30, 2018, and $16,937,000 through November 30, 2019. The fund had realized losses totaling $5,337,000 through November 30, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At November 30, 2012, the cost of investment securities for tax purposes was $2,767,853,000. Net unrealized appreciation of investment securities for tax purposes was $309,812,000, consisting of unrealized gains of $311,306,000 on securities that had risen in value since their purchase and $1,494,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended November 30, 2012, the fund purchased $626,907,000 of investment securities and sold $440,591,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Year Ended November 30, 2012 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 114,182 9,668 74,491 6,831 Issued in Lieu of Cash Distributions 14,280 1,207 15,333 1,404 Redeemed (121,319) (10,283) (184,926) (17,063) Net Increase (Decrease) —Investor Shares 7,143 592 (95,102) (8,828) Admiral Shares Issued 387,105 32,846 381,777 35,101 Issued in Lieu of Cash Distributions 62,043 5,243 62,988 5,765 Redeemed (296,765) (25,201) (573,942) (52,971) Net Increase (Decrease) —Admiral Shares 152,383 12,888 (129,177) (12,105) H. In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard California Tax-Free Funds and the Shareholders of Vanguard California Tax-Exempt Money Market Fund, Vanguard California Intermediate-Term Tax-Exempt Fund and Vanguard California Long-Term Tax-Exempt Fund: In our opinion, the accompanying statements of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard California Tax-Exempt Money Market Fund, Vanguard California Intermediate-Term Tax-Exempt Fund and Vanguard California Long-Term Tax-Exempt Fund (constituting separate portfolios of Vanguard California Tax-Free Funds, hereafter referred to as the “Funds”) at November 30, 2012, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Funds’ management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at November 30, 2012 by correspondence with the custodian and broker, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania January 14, 2013 Special 2012 tax information (unaudited) for Vanguard California Tax-Exempt Funds This information for the fiscal year ended November 30, 2012, is included pursuant to provisions of the Internal Revenue Code. Each fund designates 100% of its income dividends as exempt-interest dividends. About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. Six Months Ended November 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During 5/31/2012 11/30/2012 Period Based on Actual Fund Return California Tax-Exempt Money Market Fund $1,000.00 $1,000.13 $0.80 California Intermediate-Term Tax-Exempt Fund Investor Shares $1,000.00 $1,041.19 $1.02 Admiral Shares 1,000.00 1,041.60 0.61 California Long-Term Tax-Exempt Fund Investor Shares $1,000.00 $1,055.44 $1.03 Admiral Shares 1,000.00 1,055.86 0.62 Based on Hypothetical 5% Yearly Return California Tax-Exempt Money Market Fund $1,000.00 $1,024.27 $0.81 California Intermediate-Term Tax-Exempt Fund Investor Shares $1,000.00 $1,024.07 $1.01 Admiral Shares 1,000.00 1,024.47 0.61 California Long-Term Tax-Exempt Fund Investor Shares $1,000.00 $1,024.07 $1.01 Admiral Shares 1,000.00 1,024.47 0.61 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the California Tax-Exempt Money Market Fund, 0.16%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. Glossary 7-Day SEC Yield and 30-Day SEC Yield. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. For other funds, 30-day SEC yield is derived using a formula specified by the commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. For Vanguard tax-exempt bond funds, credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. Credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New Independent Trustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Founder Incorporated (communications equipment); Director John C. Bogle of SPX Corporation (multi-industry manufacturing); Chairman and Chief Executive Officer, 1974–1996 Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q750 012013 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. The following members of the Audit Committee have been determined by the Registrant’s Board of Trustees to be Audit Committee Financial Experts serving on its Audit Committee, and to be independent: Rajiv L. Gupta, Amy Gutmann, JoAnn Heffernan Heisen, F. Joseph Loughrey, Mark Loughridge, Scott C. Malpass, André F. Perold, and Alfred M. Rankin, Jr. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended November 30, 2012: $81,000 Fiscal Year Ended November 30, 2011: $81,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended November 30, 2012: $4,809,780 Fiscal Year Ended November 30, 2011: $3,978,540 (b) Audit-Related Fees. Fiscal Year Ended November 30, 2012: $1,812,565 Fiscal Year Ended November 30, 2011: $1,341,750 Includes fees billed in connection with assurance and related services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (c) Tax Fees. Fiscal Year Ended November 30, 2012: $490,518 Fiscal Year Ended November 30, 2011: $373,830 Includes fees billed in connection with tax compliance, planning and advice services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group and related to income and excise taxes. (d) All Other Fees. Fiscal Year Ended November 30, 2012: $16,000 Fiscal Year Ended November 30, 2011: $16,000 Includes fees billed for services related to risk management and privacy matters. Services were provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (e) (1) Pre-Approval Policies. The policy of the Registrant’s Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; and (4) other registered investment companies in the Vanguard Group. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountant’s independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountant’s independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountant’s independence. The Registrant’s Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; or (4) other registered investment companies in the Vanguard Group. (2) No percentage of the principal accountant’s fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountant’s engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended November 30, 2012: $506,518 Fiscal Year Ended November 30, 2011: $389,830 Includes fees billed for non-audit services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountant’s independence. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD CALIFORNIA TAX-FREE FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CALIFORNIA TAX-FREE FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 VANGUARD CALIFORNIA TAX-FREE FUNDS BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 21, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
